Resumption of the session
I declare resumed the session of the European Parliament adjourned on 16 January 1998.
Mr President, I would like to thank you for your comments regarding the terrible tragedy that plunged the French mountainside into mourning following the avalanche which took the lives of students from the Saint Francis of Assisi secondary school in Montigny-le Bretonneux, along with their teacher and an assistant. I am sure that, through you, Parliament will be unanimous in expressing its condolences to the families of the victims and in assuring the survivors, their families and the teaching profession of our sorrow and our solidarity.
Thank you, Mr Bernard-Reymond. I think the applause speaks for itself.
Mr President, I would like Parliament to thank His Holiness the Pope for the visit he made to Cuba, to thank this man whose ideal it has been to unite all the peoples of the world to give them the dignity which is their due.
In addition, Mr President, I would like people to stop talking about Italy in terms of "pizza' . It is because of Italy that people are eating and enjoying it throughout the world!
Mr Mezzaroma, as I am sure you will understand, Parliament cannot make a statement on each and every one of the Pope's visits. That is not what we are here for.
Mr President, I wish to draw the attention of yourself and Parliament to a recent episode which I consider to be extremely serious. A delegation made up of a number of European parliamentarians, including myself, from different political groups - although not an official parliamentary delegation, it arose out of the resolution unanimously approved last Thursday in Strasbourg concerning Mrs Karla Tucker who had been condemned to death and was in prison in Texas - was denied access to death row in Gatesville prison in Austin by the governor and prison authorities in Texas. They barred the way to a delegation which had arrived there on a purely humanitarian mission. Mr President, I am reporting this fact to the House as a very serious matter which demonstrates contempt, not just for the individual parliamentarians who decided to go on this mission, but for Parliament itself.
Mr Caccavale, I have made a note of your remarks, and I will find out what happened so that appropriate measures can be taken, if necessary.
Ladies and gentlemen, at the invitation of the Secretary of State for Northern Ireland, on 19 and 20 January I paid a visit to Northern Ireland. I had the opportunity of seeing for myself how the European Union is helping to bring new life to run-down areas of Belfast and, through the International Fund for Ireland, providing employment in some of the most sensitive areas of the city. I was also able to meet some of the families of the victims of the Troubles, who are receiving much-needed support under the European Union special partnership programme.
At a time of great sensitivity for the peace process my visit provided the opportunity for the European Parliament, representing the people of Europe, to show its solidarity with all those in Northern Ireland, who are working for peace and reconciliation. I would like to take this opportunity of informing the House of the very real appreciation felt in Northern Ireland for the support of the European Union and, on your behalf, to show our support for the British and Irish Governments in their continuous search for peace.
Mr President, I raise a point of order pursuant to Rules 127 and 52. You will recall that in September last year, this House decided to refer the whole issue of press intrusion and protection of personal privacy to committee. At that time it was felt too delicate a matter to be debated on the floor of the House. This is a serious European problem. It is now some five months from the date of the death of Diana, Princess of Wales and nearly five months from the time Parliament referred it to committee. As far as I know, no committee of this House as yet has brought that to the floor. Could you give me an assurance that this important item will be debated by those committees with the utmost despatch?
Mr Perry, I cannot give you an assurance on behalf of the committee. What I can and will do immediately is remind the relevant committee chairmen of the matter which was referred to them and urge them to take the necessary measures and, if necessary, submit proposals to the Conference of Presidents.
Mr President, you might write a letter to the relevant committee chairman on this point, but does this mean that the relevant committee chairman, or the relevant committee is sanctioned by the Conference of Presidents to submit an initiative?
Mrs Oomen-Ruijten, since you leapt in so quickly with your comment on the matter, you did not hear my last remark to Mr Perry, which was in fact that, in his case, authorization could be sought from the Conference of Presidents. So I can confirm what you have just asked .
Approval of the Minutes
The Minutes of Friday 16 January 1998 have been distributed.
Are there any comments?
Mr President, I would like to mention that my name is not in the Minutes of the Strasbourg session on Friday, and I should like this to be corrected, as I added my name to the list and also took part in the voting that day, which can, of course, be checked. This is a big problem because the press has been handed a copy of the Minutes, unchecked and with my name missing from them. In Finland there has been a lot of controversy surrounding this issue. I would like to ask how the Minutes are matched with the names on the list, who is responsible for this, and how we are going to make sure that all the names down on the list also get into the Minutes, which are distributed to the public and the press.
Mrs Matikainen-Kallström, your comment will be taken into account and included in the Minutes.
Mr President, I too have a comment to make on the Minutes, but I am sorry to say that it is a criticism. On Friday, the last day of the sitting in Strasbourg, I again referred to speakers' contributions on the subject of transalpine traffic, and at that point I introduced a clarification. Unfortunately, this has failed to appear. It is not because the comment I made is of special historic significance, but more for reasons of correctness, that I therefore repeat that, after the contributions of two German PPE Members, I was regrettably forced to say that there seems to me to be a race under way for the stupidest armchair tactician. I pointed this out again on Friday because I know that a large number of PPE Members and German Members - perhaps even the majority - can see further than the end of their noses when it comes to traffic policy and in this respect support a common approach to the problem. I am pleased to be able to say today that in the latest agreement with Switzerland the European caravan has also been pulled clear of these trivialities. I would ask that this be placed in the Minutes.
Mr Rehder, in the first place, I have to tell you that what you are referring to is not a resolution. The Minutes record resolutions and incidents which need to be recorded there, not what the Members say. That appears in the verbatim report of proceedings, where you will be able to find your speech. Secondly, I would remind you that when Members of this House express themselves here they should observe the necessary levels of respect and politeness towards other Members. They can be critical if they feel that is appropriate, but always in accordance with the courtesy which should be maintained here. So of course, some of the words you used, at least as they were translated to me, are totally unacceptable. I want to make that absolutely clear.
Mr President, I am sorry, but if my colleague here and in the Neue Züricher Zeitung has been trying to ridicule two honorable Members of the PPE by referring to them as "armchair tacticians' , then I can only say firstly, that the remark has made no impression, and secondly, that what matters is not armchair tactics but the interests of employees and businesses in the European Union - and in this respect he has got it wrong. If he is taking the Swiss side, then he fails to appreciate that many employees and many companies in the European Union have also been placed in a very difficult situation by the present compromise and it is high time that this was said.
(Heckling: But no armchair tactics, please!)
That is not something which should be included in the Minutes. It will appear in the verbatim report of proceedings.
(The Minutes were approved)
Financial crisis in South-East Asia
The next item is the Commission communication on the financial crisis in South-East Asia and its potential repercussions on economic and monetary union, followed by questions.
Mr President, ladies and gentlemen, you have invited me here today to speak to you regarding the financial crisis in South-East Asia, for which I thank you. With regard to this, I would like to make three series of remarks, one relating to the impact of the crisis, a second regarding the need for vigilance on our part in the face of this situation and, finally, a third concerning Europe's role.
My first remark is that Europe has remained a centre of cohesion and stability. The crisis will have no impact on the timetable for the implementation of monetary union. The euro will come into use on 1 January 1999 and the decision on the countries to form part of the first wave will be taken on 2 May this year. The financial markets have fully anticipated the euro and the Asian crisis has made the euro known to the world. The European system has remained stable, as opposed to the situation that was caused following the Mexican crisis of spring 1995. This proves that the euro, even before its creation, has fully played its role as Europe's protective shield. Likewise, the crisis should have only a marginal impact on European growth. I am basing this on the information I have, that is, objective facts. According to these objective facts, the impact of the crisis should be marginal for three reasons: firstly, the mechanical effect on growth should be limited since European exports to Asia will account for only 2.2 % of European GNP for 1998. For this reason, the purely mechanical transmission of the Asian crisis to Europe, via trade, can only be extremely limited. Furthermore, in Europe, domestic demand is progressively taking over from exports as the factor of growth, thanks to the recovery in investment. The figures prove this: in 1997, out of a total growth of 2.6 %, domestic demand accounted for 2.1 %, as opposed to 0.5 % for foreign trade. In 1998, out of an estimated growth of 3 %, the figures are 2.7 % for domestic demand and 0.3 % for foreign trade.
Secondly, the effects of a crisis never work in one direction only. Indeed, the Asian crisis has brought about a rush for quality, that is, a movement of capital towards less risky assets in the United States and Europe, which has caused a spectacular drop in the long term rates: a fall of 120 base points in the United States for the 10-year rates since last July and, over the same period, a fall of 80 base points for the German and French 10-year rates. This drop in rates favours the recovery of investment and, thus, growth, as well as the creation of jobs. The Commission further considers that there is now no reason to amend the growth forecast for 1998 which, may I remind you, stands at 3 % for the fifteen countries. The evidence, and this is my last figure, my last proof, is in the favourable data coming from our most recent surveys of the situation, which predict, for example, a nominal progression in investment in industry of 6 % during 1998.
Thirdly and finally, the support of the international financial community is beginning to bear fruit: the initial results of the implementation of programmes negotiated between the IMF and these countries are positive. The development of the Asian stock markets and exchange rates since the beginning of 1998 bear witness to a stabilization of prices at the levels reached at the end of 1997, with the exception of one case, that of Indonesia, where confidence has not been sufficiently regained. Finally, Japan and China are showing no signs of major destabilization and have resisted the crisis so far.
I move to my second series of remarks. We must be vigilant - it is our duty. I know that some commentators have expressed a number of concerns. Firstly, is deflation possible? The risk of deflation, that is, an overall drop in prices, has been mentioned by some, but in the current crisis there is no deflation in the true sense of the word, for growth remains positive and there has not been an overall drop in prices. It would therefore be more exact to refer to possible deflationary tendencies. But in Asia, even this eventuality seems unlikely, for if some prices have reduced - shares, for example - others have increased, such as imported goods. Furthermore, in most of the Asian countries growth remains positive. In Europe, we cannot talk of deflationary pressures since prices continue to increase - 1.8 % in 1997 -, as do salaries - 3 % in 1997 -, and most of the stock markets are at a level 25 % higher than that of a year ago. However, the Commission is of course continually following these figures as a whole. Another concern sometimes put forward is that the crisis may affect the European banking system. Certainly, European banks are extremely exposed in Asia since the total sum of their debts, 365 billion dollars, is greater than that of both the American and Japanese banks put together. But let us remain cautious, for it is difficult to analyse the whole of the European banking system's debt consideration, and so it is very difficult to know to what extent there may be an eventual recovery of the bad debts of the Asian Banks by the European banks. With regard to this too, the Commission has put a system of follow up and evaluation in place.
Finally, a third concern, could there be an increase in competition through prices which would weaken certain European sectors? In this respect, it is premature to draw final conclusions at this time on the impact of the crisis. However, the development of competition and the levels of prices in the industrial sectors of Europe will, in fact, depend on two factors: firstly, the capacity of the Asian countries to redeploy the surplus production capacity on their national markets towards exports and secondly, the room for manoeuvre of these countries in maintaining or increasing their production capacities. What does this mean in a context of less growth and lack of credit? I would be wary of drawing definitive conclusions. I can tell you that we meet regularly with all of the most exposed European industries and that a study to this end is being carried out which will, of course, be passed on to you, if you wish, on completion.
Finally, my third and final series of remarks is in the form of a question. What is Europe doing? The European Union is involved on three levels. Firstly, we are consulting closely with the international financial organizations. May I remind you that the countries of Europe hold a 30 % share in the IMF, whilst the United States holds only 18 %. I was given another example of this permanent contact with the international financial institutions last week when I met Mr Camdessus. I am, by the way, very pleased that the British Presidency has invited Mr Camdessus, Director General of the IMF, to attend the informal Economic Council in York on 20 and 21 March. Secondly, the Union maintains regular contact with our Asian partners; such was the case on 12 January last, at the European UnionJapan Summit. Opportunities will not be missed in the future, in particular the ASEM Europe-Asia Summit in London at the beginning of April, as well as all the ministerial meetings and meetings of officials which will precede that Summit. Lastly, as regards the third and final area of intervention, the European Union is ready to share its own experiences in the area of coordination of economic policy. Europe is participating in the management of a solution to this crisis but it has to be said that we lack visibility in this area, as we do, unfortunately, in all areas of foreign policy. When the euro has become a reality, the European Union will have to express itself with one voice on the international scene. This will enable us to play a more active role. Of course, we have a lot to learn from the Asiancountries in terms of innovation, but we also have experience in the area of the single market and coordination of our policies. So we can make this available to the Asian countries. We must not only provide them with financial support but also encourage them to open up their economies to the world, for the solution to the crisis, beyond the financial support from the international community, must be sought in the commitment of these countries to the restructuring of their economies, whilst at the same time respecting the principles of sound management. This implies having easier access to their markets through deregulation and transparency, and it also implies a deep reform of their financial and banking systems. To conclude, in a word, Mr President, I will say to you that the Commission is vigilantly following, on a daily basis, all the developments in this crisis. Current information permits me to conclude that the euro has played its role of protective shield perfectly, but that Europe must continue to affirm its role in the search for solutions to crises of this type. The euro will help us in this by enabling us finally to have one existence and one voice on the international scene.
- Thank you for the information, Mr Commissioner, although I do not know whether I should be thanking you or the crisis for having arisen and having been so positive. One of the concerns which is now increasing in intensity as we prepare for the introduction of the euro is that of inequality of impact and national or sector capacities for response. In some ways the so-called Asian crisis has proved the relevance of that concern in advance. For the various Member States, of course, the repercussions are and will be very different. And they will illustrate the difficulties that arise from the imposition of an artificial form of financial stability against a background of potential and existing unstable situations. At the sectorial level, I would quite specifically ask the Commissioner what he has to say about the present public reaction in Portugal to the effects already being suffered, and likely to be suffered more severely, by a significant sector of our economy, the textile industry, as a result of the Asian crisis, and the measures being recommended and put into practice?
Mr President, regarding sectoral impact, since I was so brief earlier I would like to explain, in reply to Mr Ribeiro's question, that the effects are both positive and negative. Negative, firstly, in terms of price competitiveness and reduction of demand in these Asian countries. Within our markets, and third markets, we will have to face up to exports coming from these countries, which will be cheaper. Consequently, we will be affected. Secondly, we will also be affected by the redeployment of these Asian countries, towards certain export markets in which we were traditionally present. There, too, we will have to face up to increased competition. We will also pay, I think, inasmuch as direct foreign investment in Europe will be weaker, although I do not believe that this will concern the textile industry. In my opinion, this is of more concern to the electronics and electronic components industries. On the other hand, from a positive point of view, it must be noted that since these countries are exporting at a lower price, our imports will be cheaper. In other words, our companies which are involved in the transformation of various products imported from these countries will be more competitive. Secondly, and this is important for the textile industry, the cost of energy will be lower. Thirdly, and finally, we must not forget that this crisis gives us the opportunity of seeing these markets open up and making a number of investments there. So these countries' economies are going to be restructured. They will also probably be more competitive in the long term, but they will, all the same, undoubtedly lose some of their overcapacity, and that may have an effect on the textiles industry in particular.
Mr Commissioner, as you have just stated, not all European countries are affected in the same way by the Asian crisis, that is, neither the same industries, nor to the same extent. This crisis confronts those responsible for the economic policy of the Union with a choice in the face of the two possible consequences of the interdependence of flexibility and growth - one negative consequence combining Eurosclerosis with mediocre growth and one positive consequence combining liberalization of the economy with sustained growth. Given these conditions, do you not think that the time has come to consider the possibility of examining the criteria defined at Maastricht and consolidated in Amsterdam, through a global index which would allow each national policy the capacity for rapid adjustment in the case of a new crisis after 1st January 1999?
We have to make a distinction between the problems. Firstly, the Asian crisis is not going to lead us to amend our criteria, as set out in the Maastricht Treaty. On the contrary, given that I said the Asian crisis has made the euro known, I think that our criteria are correct since we are today a zone of stability in the world. On the contrary, budgetary stabilization, and the mastering of inflation, are by no means insignificant.
Secondly, I do not believe that you can say that the European countries will as a whole be affected in very different ways. In certain industries, some countries are undoubtedly more involved in Asia than others. I am thinking in particular, in the area of telecommunications, of the large German company which has invested a great deal in the Asian countries. Of course they will be more affected than any Italian or Spanish companies which may not have invested in the same industry in Asia. So the involvement will depend on the sector, but it cannot be global. When all is said and done, we must be in a position to tell ourselves that this crisis is an opportunity to pursue the efforts underway at home, as well as to see to what extent we have new opportunities for opening up markets. Indeed, and this is very important, in all the negotiations underway with these countries, we are insisting at all levels - in contacts with the International Monetary Fund, at Commission level and bilateral contacts - on the need for more transparency, more openness and less regulation, in order to enable our businesses and our companies to become interested in having access to these markets, be they financial markets or markets for goods and services.
Welcome
Ladies and gentlemen, as you know, EU-Russian relations are rapidly growing stronger. Relations with the Russian Federation are extremely important for the European Union, especially now that the Partnership and Cooperation Agreement has come into effect. It is our pleasure today to welcome Mr Gennady Zyuganov, the leader of the Russian Communist Party, to the House. This is his first visit to the European Parliament and the other institutions of the European Union and he is seated in the official gallery.
Financial crisis in South-East Asia (continuation)
Mr President, I speak as a Member of Parliament's ASEAN and Korean Delegation returning from Malaysia and Singapore last week. Are we aware that we need a wake-up call here in Europe to understand that the conflagration and contagion that is talked about in South East Asia could well come to Europe and elsewhere in the world? I believe the Commission is showing complacency in this area. Secondly, I believe we are punching below our weight as the European Union. Let me give you two very quick examples: Mr Santer's visit to Singapore sank without trace compared to the visits by American personnel concerned with the financial crisis to that part of the world. As Mr de Silguy has pointed out, it is little recognized that 30 % of the IMF support comes from the European Union and only 18 % from the United States of America. When you are over there, all you would understand is that the United States of America is helping that part of the world to resolve this global crisis, not Europe. When are we going to get off of our backsides and do something about it?
Mr President, I am in agreement with half of what Mr Harrison says. I agree with him when he says that the European Union is punching below its weight. On the other hand, I do not agree when he says that the Commission is showing complacency. I could have great fun with you here, going through all the possible and imaginable nightmare scenarios. When I was young, I was told, if wishes were horses beggars would ride. Well, if there were more horses and fewer beggars, maybe beggars would ride. But I refuse to devote myself to these types of nightmare scenarios. I prefer to react, to act and to analyse the facts. On a business level there will be cross-sectorial impacts but with the current state of things these cannot be considered as having a major effect on the European economy of the susceptible industrial sectors as a whole. Exports from these sectors towards Asia, in total, represent less than 1 % of Community GNP. A second source of propagation: the financial sector. Indeed, I spoke earlier about the involvement of the European banks in Asia. It is clear that those banks are today in the middle of a process of renegotiating and scheduling the debts of these countries and, in any case, most of them, the vast majority even, have the financial muscle to enable them to withstand a certain number of shocks. Consequently, when I consider that the main part of our banking involvement is in Hong Kong, Singapore and China, that is, the countries least affected by the crisis and which are the soundest and the best managed, and that the other countries, Thailand, Indonesia and South Korea, are precisely those which have received conditional aid packages from the International Monetary Fund, I do consider that the crisis is 'manageable', as you would say in your mother tongue, but I do not want to make ambitious plans.
Mr President, I too agree absolutely with all that the Commissioner said about the magnitude of the impact of the crisis on the European Union. We ought not to exaggerate so far as the facts are concerned, and he is absolutely right to analyse the issue as he has. I would like to ask him to tell me something else since we are talking about South-East Asia, if I may. What is happening in Japan? There, matters could develop in ways that might surprise us. I would like to ask the Commissioner if any moves have been made towards coordinated action by European and American financing bodies and by the central banks, of course, to deal in a coordinated way with the eventuality that Japan might start liquidating its investments, particularly those in the form of government or other bonds, especially on the American market? Is that currently the subject of any discussion by the European Commission? Has any initiative been adopted in that area, in the event that developments might possibly create problems for us?
Thank you for having asked a question regarding Japan, Mr Christodoulou, because it is today the country in the system which should be followed the most closely. I note that Japan continues determinedly to play its role in the Asian crisis, since it is holding on to its existing credit in the countries it is involved in, it is maintaining its lines of credit open to its main business partners and it is also assuring bilateral assistance and participating in multilateral aid efforts. Consequently, Japan is not about to withdraw or to shut itself off from the rest of the world, which is a positive factor.
Secondly, and this is a point on which we greatly insist in our contacts with them, the Japanese have undertaken a series of measures concerning deregulation of their markets, restructuring, tax relief, as well as different measures to guarantee the banking system in order to prevent bankruptcy. At the end of last year, a reduction in income tax, valid until March 1998, was even announced. To me, this assumes that, first and foremost, on a structural level they are determined to resolve the problems in their financial and banking systems, with our help should they need it. And secondly, that if they need to, they will not hesitate to take the necessary measures to revive growth through - and I insist on this point - domestic demand. We must make sure that they do not try to turn the countries of America and Europe into their lifeline and way out, that is to say, by passing their incapacity to sort out their own problems on to Europe. We must be vigilant as regards our methods, failing a presence and voice on the international scene.
Mr President, I would like to take up the last remark made by the Commissioner and put it into the context of his initial analysis. He introduced an analysis of the effects of the Asian crisis on the European economy through the medium of European export shares to Asia as a proportion of our GNP. Could I ask him to focus some attention on the import side. There is the question of Asia's exports to Europe and Asia competing with European products in third countries with devalued exchange rates. His macro-analysis is too partial if he simply sticks to exports or refers to sectoral aspects of imports. This is a critical issue in respect of the effect on the European economy. I regret to say I do not share the presumed optimism of the Commissioner's response to the last question. He said that he hopes the Asian economies will not seek to trade their way out of this crisis on our markets and that they will instead develop domestic demand. Their quickest fix is to use their lower exchange rates to flood our markets. He has left that out of the equation and should put it in. Mr Harrison raised the point that we are punching below our weight. We have thirty per cent IMF Mr President, zero per cent profile.
Mr President, with regard to figures, I have only mentioned those concerning exports since I said that European exports to Asia represent 2.2 % of Community GDP and 21 % of exports outside of the European Union. In terms of imports, the exact figure is 26.2 % of imports from outside the European Union. So you see that in terms of scale, it is about the same level. I do not want to leave myself open to accusations of optimism. I merely want to refuse to be pulled into a debate which, in my opinion, has no sense, for it consists of laying out nightmare scenarios for the fun of it, instead of rationalizing the concrete facts which we have. Since we are talking about trade, and in the time left to me, I would nevertheless like to remind you that amongst the countries affected by the crisis, Hong Kong and Taiwan represent 25 % of our third country trade with these Asian countries, that is, the largest share, and that Thailand, Indonesia and Korea, which are the three most affected countries, represent only 5 % of our foreign trade. If you add Japan to this 5 %, the total would be 15 %, and this 15 % of all our trade represents only 1.5 % of our GNP. So, yes, there will be sectoral impacts, I do not deny this. But what will they be, and on what scale? No-one can currently tell exactly what they will be, because that will depend on the length of the crisis and the date when these countries' currencies will rise again, for I am certain that they will rise. But I believe we must remain watchful, to avoid a repeat of the process you describe, although today I see neither reasons for, nor even symptoms of it.
Mr President, Mr Commissioner, the tiger economies have always been presented misleadingly as the sacred cow of neoliberalism. Now they are proving to be speculative casino economies which have also failed to exorcize the ghost of deflation. This brings us to the problem of bank supervision as a public responsibility. All previous talk has focused exclusively on the wrongs committed by public bodies. But this crisis is all about the private sector. Should it not give us real cause for concern that in the future area of currency unification, responsibility for monetary policy and responsibility for bank supervision are to be kept separate? The European Central Bank is responsible for monetary policy. The national central banks, if at all, will continue to be responsible for bank supervision. Is this not a fundamental weakness in the system and one which much be addressed before we start? Should we not be coordinating our policy of bank supervision and bringing about greater coordination in our economic policy in general, so that we can resolve the problems being posed by currency union?
Mr President, I find it difficult to reply to Mr Wolf. People will again say that my efforts are being put to things other than my work. It is really a question for the European Central Bank and the European Monetary Institute. I would not want to do something other than that which is requested of me as Commissioner in terms of launching the euro. Your question poses, after all, a much wider problem. For in Europe, whether control and monitoring is exercised by the Central Bank or by national banks, it is done according to criteria, standards and norms which are satisfactory and very protective. The problem is to see how these norms and standards can be extended to the countries of South-East Asia and how entities such as the Bank for International Settlements or other mechanisms can be put in place to ensure that the current crisis will end in the adoption, in these countries, of regulatory and supervisory rules which are sufficient to ensure the security of the whole world.
Mr President, Mr Commissioner, the Asian financial crisis affects us in Europe. If we look at exchange rate turmoil and monetary speculation as a sign of the liberalization of capital transactions, then under such circumstances should we in the European Union not be considering, within the framework of the International Monetary Fund, the establishment of a better system of international credit transparency and the possible need for an international credit insurance system? This would ensure that events of the kind we are now witnessing could not happen in economies like the tiger states, which, according to macro-economic figures, are in a healthy state. Is every part of the world really safe from such events? We await the Commission's answer to this question. I myself am waiting for the Commission to show greater initiative in the current situation so that we can begin to take this part of the world seriously. Why, for example, is there no EU delegation in Singapore or Malaysia? Such a body would certainly help raise the EU's low profile in this region. And would it not also serve to enhance our credibility if the European Union could send a special envoy to South-East Asia, as the US President has done?
Mrs Randzio-Plath, I note your suggestion regarding Singapore and Malaysia. I will bring it to the attention of my colleagues who are directly responsible for this issue. I would like to reply to your question regarding the IMF: should an international insurance system be put in place? This really seems to me to be the role of the International Monetary Fund. You may consider that it acts too slowly, or that it acts too fast; that there is not enough conditionality, that there is too much conditionality. That is another question. And this role which it fulfils, moreover, is truly a role of assistance, I was going to say the role of a fireman, in the case of disaster or fire. I think that the real solution in these countries lies, firstly, in breaking the overtight link that exists between governments and banks. Secondly, the solution lies in defining ad-hoc standards of financial and institutional supervision which must be the same in these countries as they are in ours. Thirdly, the solution lies in the recapitalization of their banks, an action which must at the same time be complemented by cleaning up their assets. Fourthly, and this is essential, the issue must be solved independently of any insurance, to make the system more transparent, in the accounts of these banks. And finally, it is appropriate - and is, in fact, the path which is being taken, for a lot is said about crisis but little about the plans currently being implemented - to liberalize the financial sectors of these countries, in order to give foreign institutions the possibility of operating there.
Madam President, the Commission's account of the economic crisis in South-East Asia was indeed very interesting, as the replies have been, but I think it is too optimistic as far as long-term effects are concerned. Why is this? Firstly, their wounded international competitiveness will grow considerably whether their currencies are devalued or devalue automatically. This is also taking place with other Eastern countries. Secondly, the East has already cancelled orders from certain European countries, including Finland, which might have some considerable effect on their economies. Thirdly, prices on the stock exchange are jumping up and down, reflecting the general concern. All these effects may be experienced differently in the various Member States. That is why I would like to ask whether, if the worst comes to the worst, the Commission intends to plan a course of increased latitude, economically speaking, towards these countries which might well be plunged into crisis.
I would like to be completely clear on this point, Mr Ilaskivi. I repeat, I am not ignoring the consequences of - to simplify the matter - low cost imports coming from these countries on our economies. But, contrary to what you think, the devaluation of their exchange rates is not only an advantage for them, far from it. Firstly, they will pay more for imported goods, such as the need, for example in Korea, for scrap iron or iron ore or coal in order to make steel. They have to import this. And if you have devalued, you are going to pay more. You will therefore lose out in terms of competitiveness. Secondly, they will lose in inflationary terms, because their inflation rates will rise. Thirdly, they will perhaps be driven to produce less. Indeed, what guarantee do we have today that they will be able to continue to export at the same level if the financial ties and the credit which they have with their own banks, due to the situation of their financial system, disappears and the possibility of credit dries up. I could continue to give you more such examples. This is why we must not dramatise the situation and we must remain confident. We are undertaking a sector by sector study, and in the time left to me I cannot specify the eight or ten sectors in detail. But when this study is finished, I will be happy to ask for it to be passed on to you. You will see in detail that, sector by sector, there are of course some areas which will be more affected than others, but, I already note that, particularly in the financial field, the overseas branches of certain large European companies have already provided for what they consider to be a loss. Consequently, this will perhaps affect their profitability a little, but it will not challenge their existence in Europe.
Madam President, we note with satisfaction that the Commission is following the developments very closely, but we cannot escape the impression that the big absentee in Asia today is Europe, and more specifically, the European Union. This contrasts sharply with the United States' efforts in that part of the world. We stand noticeably aloof, but I also have the impression that the individual Member States, or at least some of them, obviously the biggest ones, are trying to protect their own interests in the Asian crisis. Nevertheless, major financial and economic interests are at stake for Europe, to say nothing of the political aspects, because no one will dispute that the divided attitude amongst the European countries and the absence of the European Union as such will hardly reinforce the impression in Asia that Europe is a strong unit and that Europe is a homogeneous entity. That is not really the impression they have, and we should regret this.
Madam President, I totally agree with Mr De Clercq. I am in complete agreement with his analysis, and I will even go further by quoting another example which seems to me to be particularly revealing of the situation described. Last December, at the time of the emergency package for Korea, on Christmas Eve, in the hours before the Nativity, four Member States of the Union, the four members of the G7, were called on to provide bilateral aid to the country in question, which was essential to enable Korea to complete the year. As far as one can judge, this contribution was probably as important as that of the Americans. However, the impression is given that it was the Americans who sorted out the crisis. This is the reason why I said to Mr De Clercq earlier on, Madam President, that inasmuch as the euro offered us some protection even before its existence, when it comes into use, we will need to be strong and capable enough to express ourselves with one voice, in order not only to play a constructive role - not only to be a funder - but to have a role of real influence, which lives up, firstly, to our significant financial contribution, which will continue, and secondly, which lives up to our importance in economic, financial and commercial circles throughout the world. It seems to me that from next year this will be the major challenge for the euro, for Europe and for Europeans.
Madam President, I would like to ask two questions. You just said, Mr Commissioner, that it is essential for Europe to speak with one voice when the euro comes into effect. Does this mean that the Member States linked to the euro will lose their representation in the IMF in favour of one "European Union' representation or one '' euro countries' representation? My second question is the following: last week, in the Committee on Development and Cooperation, we heard the Director General of the IMF speak of his solution which, in macroeconomic terms, would probably give tangible results. But the President of the World Bank told us that in human terms, in terms of unemployment and in terms of an increase in poverty, there will also be catastrophic results. I would like to ask if the Commission is going to examine this problem and if we are ready to participate in the social and human programmes of the World Bank?
I cannot enter into the details here of European Union representation within the different international bodies. There is no need to change the statutes of the International Monetary Fund to drive out, if I can put it that way, all the Member States and impose European Union representation. I think we can go about it in a different way without resorting to that, but while still making sure that the European Union speaks with one voice. In any case, the problem is not so much within the International Monetary Fund as in other fora which are perhaps more informal but where, when all is said and done, and I note this after three years experience here, the real decisions are taken. I would not want these decisions to be monopolized by a small number of Member States who would decide, not only on behalf of the European Union, but on behalf of all the fifteen Member States. Personally, this seems unacceptable to me. With regard to your analysis of the situation, it is clear that the Commission is ready to participate in all exercises. In particular, I can tell you that in March a conference will be organized at the World Bank to examine all the technical assistance programmes, with the precise aim of correcting and accompanying the streamlining process for the current year in the countries considered to be emergent. We must accompany the necessary efforts, and make sure that at the level of definition of programmes by the IMF, maximum account will be taken of this human dimension. That was the case for Korea, I think, where the programme was reviewed in order to integrate that aspect more widely. It must be the case even more in the future and, of course, other international institutions, like the Community, must integrate this dimension into the framework of their programmes.
Mr Commissioner, I have clearly understood the relative optimism that you demonstrate with regard to the consequences of the Asian crisis on the European economy. You have already mentioned it several times. Nevertheless, I sense some variations which leave me somewhat mindful of the balance between autosuggestion and deep conviction. However, my question is more industrial and related more to international competition. Competition in textiles was mentioned earlier. I would like to raise a question regarding shipbuilding. Do you know that we are currently in a period of extension of a European Directive on aid to the shipbuilding industry, to take into account the non-ratification of an international agreement? Do you not think that the current crisis will also have important consequences for this problem of agreements not being ratified, and that we should protect ourselves at the level of our own texts and our own decisions on aid to our European industries?
I repeat, it would seem completely unacceptable to allow the situation to deteriorate in Korea but also unacceptable that our shipyards should have to suffer the direct consequences. This said, with particular regard to shipbuilding, it is now likely that the Korean industry will have to reduce its capacity, because some shipyards may find themselves in difficult financial circumstances if they do not get the required financing. Indeed, in the IMF agreement certain, rather vague preconditions exist whose terms state that no sectoral governmental agreement on the transfer of financing for such and such an industrial sector is possible. It furthermore explicitly anticipates that, for Chaebol in particular, the standards, accounts, norms and financial year of that company should be put in order. A number of preconditions are therefore foreseen, certainly perhaps not enough in your eyes, but ones which move towards both a greater liberalization of the financial markets in these countries, and also the suppression of specific advantages which the Korean shipyards have in relation to other yards. It will be seen that one of the consequences of the crisis in Korea will be precisely the challenging of the personal, financial, structural and even political links which exist between the industrial and the banking sectors. This will be the end of the large conglomerates, which must effectively embark upon a process of dismantling, of which we will have to take advantage. Let me furthermore add that today many owners or shipowners seem, for obvious reasons, rather hesitant to place orders with Korea. But, in this respect, we are also following the situation closely and it is one of the susceptible sectors on which our current studies are particularly concentrating.
Madam President, the one thing that has come across this afternoon is how the Commission is largely a disinterested observer. We have had a very cosmetic exercise by Commissioner de Silguy.I would like to ask him several questions. Is there any risk of dumping in the European economy from the devaluation of these currencies in the Far East? Are any specific industries at risk, for example the micro-electronics industry and the microchip industry? Has there been any representation made to the Commission by any specific European industry about the devaluation? Has the European Commission made any representation to the Chinese regarding the devaluation of their currency which sparked this crisis? Is there a risk of a further devaluation? Exactly what special arrangements are the European Commission and the European Union making to act quickly in the event of a domino effect in the US markets and indeed in the European markets?
Let me firstly say to Mr Donnelly that I do not consider myself an observer and secondly, you cannot hope to influence the course of events if you do not have the necessary institutional instruments with which to do so. Nevertheless, to respond precisely to your question, eight sectors seem, at first glance, more affected because they have referred the matter to us. They are those which our analyses have specified and which we are following more closely. These include clothing, leatherware, shoes, radios, televisions, telecommunications equipment such as GSMs, watches, furniture, machine tools, computer hardware and electrical goods. To this could be added capital goods such as shipbuilding, the steel industry, chemicals and cars. This is nevertheless a large number of sectors which could be affected at one level or another. China is a special situation. May I remind you that China exercises extremely strict exchange control and parity checks on its currency. Secondly, the Chinese authorities always said that they did not want to devalue. And, indeed, when looked at closely, it is not in their interest. A devaluation is of no interest to China inasmuch as the bulk of China's growth comes from investment and not domestic demand. So it is in the Chinese government's interest to strengthen the confidence both of its own savers, that is, its own citizens, and foreign investors. Confidence is not gained through a devaluation. Secondly, there is the political position of China in relation to Japan. With the geopolitical context as it is, I do not foresee any Japanese interest in a devaluation either in the short or medium term. There is no particular risk, but there, too, we are closely following the situation. As regards a domino effect, I do not want to outline a nightmare scenario, as this would have no meaning. What now seems to me much more important is to see how the crisis develops and on to Europe to see how the programmes are implemented. The IMF programmes are being very seriously implemented. Negotiations with the banks for the rescheduling of private debt are underway. As I said in my opening speech, it seems to me that there is one country in which confidence has not yet been restored, and that is Indonesia. For the rest, I looked at the markets again this morning and a large part of last year's fall in prices has been regained or stabilized. The facts that have come in over the last 48 hours as regards the stock market and exchange markets are more encouraging and move more in the direction of those who think that we are now beginning to manage the crisis. For all that, I do not want to make ambitious plans.
Mr Commissioner, we thank you for the answers you have given to our colleagues' questions. The debate is now closed.
Compatibility of political mandate and office of Commissioner
The next item is a declaration from the Commission on the compatibility of political mandate and the office of Commissioner.
Madam President, ladies and gentlemen, I have undertaken to give you the Commission's point of view on the compatibility of local or regional political office in one of our Member States with the duties of Member of the Commission. This question arose when Commissioner Yves Thibault de Silguy, whom you all know and who has just left this Chamber, showed an interest in putting forward his candidature for the coming regional elections in Brittany. Since then, Mr Yves Thibault de Silguy has made public his decision not to stand in those elections. This decision is all credit to him, and he will thus be able to devote all his energies and all his strength to the final stages of the implementation of the euro. We can now look at the problem on a completely impersonal level. Your Conference of Presidents has requested this, and I will therefore speak on the problem as a whole. Is there an incompatibility between the role of Member of the Commission and the exercise of a political mandate in a Member State? I would immediately like to dispel any ambiguity: the Commissioners have a political mandate and it seems to me essential that in this capacity they are not cut off from political reality, be it European, national or local. It is therefore perfectly normal that Commissioners should retain not only their ties with their political party, but also their local roots. It seems that the benefit is two-fold, both for the Commission - which can thus be more attentive to any developments in opinion regarding the policies it is following - and for the European project, which the Commissioner can contribute to through explaining and defending it in the place where he has a natural audience. The question that then arises is whether these political ties may be made concrete through an elected mandate. The situation is clear regarding responsibilities and national mandates. It would be in contravention of the Treaty to be both a Member of the Commission and a member of a national government or parliament. Article 157 of the Treaty states that Members of the Commission exercise their functions completely independently, in the overall interest of the Community, and the exercise of a political role at national level would clearly damage this independence and would give rise to situations of conflict of interest. Regarding local mandates, the Commission has traditionally been more ambiguous. In my reply to a question raised by Mr Fernand Herman on 1 February 1995, I reminded you of the traditional position of the Commission, according to which there was, in principle, no incompatibility between the role of a Member of the Commission and that of a local councillor.
This said, it seems to us that there are two factors which must be taken into consideration when judging a concrete situation: first of all, that of independence, established by Article 157, to which I would add that of availability. Regarding independence, the Commission's fields of activity are so varied that the risk of a conflict of interests, at one time or another, in the case of the holding of several mandates concurrently, seems to me almost inherent to the task. It is difficult to imagine a Commissioner with responsibility for fishing also being the Mayor of a fishing port, be it small or large. The reality of the way in which the College works therefore dictates that the risk of conflict is interpreted more widely, for the Commission is a collegiate body and as such all the Commissioners participate in the debates and the decisions to be taken, in all fields. Regarding availability, my concept of the role of Commissioner is that it is a full-time job. I have enough ambition to hope that its members will use their mandate to the full, both in their relations with Parliament and the Council and in their contacts with our Member States, including but not only their own Member State of origin and now, of course, the candidates for accession. You could moreover imagine that, in a Community extended to 21 Member States or even more, the work load of the Commissioners would be even greater, regardless of the size of the College. Furthermore, in all the Member States, the tendency towards not holding more than one office is becoming predominant. In conclusion, Madam President, I am of the opinion that the exercise of an elected mandate, even at local level, risks harming the independence and availability of our Commissioners.
Madam President, on behalf of the Socialist Group, I would like to make a very clear political statement that in our view it is completely incompatible for a Member of the Commission to hold any party political post whichever part of the political spectrum a particular Commissioner may come from. That is our position. Mr Santer has said in his statement that Commissioners have a political function; we agree with him. We do not deny and fully understand that the Commission has an eminently political role. We believe however that it is entirely incompatible with the impartiality with which we expect Commissioners to carry out their functions that they should take part in party political campaigns for personal election. Since we requested this statement, the specific issue which caused all of us in this House great concern has been solved. We welcome the fact that Commissioner de Silguy has withdrawn as a potential candidate from the French regional elections. We believe that it is entirely right and we hope that in so doing he has enabled the Commission to deal with this very sensitive and important issue once and for all. In that context I welcome very much President Santer's statement on behalf of the Commission today. It demonstrates at least some ambiguity in the concept of independence which we all expect from the Commission that any Commissioner should have considered it possible to stand for election in this way. I hope President Santer that you will use this incident to get complete agreement within the College of Commissioners. We are looking for a code of conduct along the lines of your interpretation. Certainly the interpretation that you have expressed here today is completely in tune with the great majority of this House. I must say that in this Parliament we have learned an important lesson that perhaps we could have well done with when we had the public hearing before we ratified this Commission. Certainly we have learned important lessons for the public hearing before the ratification of the next Commission. We will all be asking very important questions of all Commissioners when they come before us for ratification next time around. We need to be absolutely sure that there is a commitment from them to ensure independence and impartiality in the performance of their work on behalf of European citizens. In view of the withdrawal of Mr de Silguy from potential candidature in the French regional elections and the statement by Mr Santer this afternoon, my group felt it important to say clearly that we have withdrawn the motion for a resolution which we tabled and we give notice that we will not support any resolutions that come before the House tomorrow. We very much value the statement you have made Mr Santer; we hope that there will be complete agreement from the College of Commissioners to the interpretation which you have put here today.
Mr President of the Commission, the Treaty article you refer to talks about "independence in the general interest of the Community' , which seems to me to be a key issue. In my group, the Group of the European People's Party, nobody questions Mr de Silguy's professional and political competence, or his honourableness. Nor do we doubt the professional and political competence and honourableness of Mrs Cresson, who until very recently combined her position with an elected mandate. However, you should be able to say the same thing about a Commissioner as used to be said about Caesar's wife: not only should they be honest, but they should also be seen to be honest. So independence and a lack of conflict of interests is absolutely crucial when it comes to safeguarding the Commission's independence. And we think great harm could be done by somebody casting doubt on some Commission decision because one or other of the Commissioners may have had some specific interest.
I will give you an example from my own country. At the moment, a supposed draft by the Agriculture Commissioner, Mr Fischler, about the common organization of the market in olive oil has caused real social alarm, and also is not in the least bit consistent with Parliament's views. Can you imagine what would happen if, as well as being Commissioner, Mr Fischler was also the leader of the regional government of an oil-producing region? It would cause a revolution! Well, that is what we must prevent.
Therefore, the Group of the European People's Party is pleased with your statement, Mr Santer, because it is a step in the right direction. It is a step in the right direction for the European Union because the Commission is going to be able to continue being the guardian of the Treaties and defining the Community interest. For those of us who believe the Commission's strength is growing all the time, and want that to happen, the decision you have announced to us today is also in the interests of the Commission itself because, due to the Commission's principle of shared responsibility, on a collegiate basis, doubts about the behaviour of any one Commissioner could besmirch the whole College.
As a result of this withdrawal and your precise and definitive statement, those doubts no longer exist. Madam President, if anyone were to ask me what I think is the key, original element, the heart of the Community system, I would not hesitate to say: the Commission. For many of us, and of course that includes the Group of the European People's Party, the Commission is not a team of high-ranking officials: it is a political body, which acts in a political manner, and should do so. However, it does not act in a party-political fashion. That is why, Mr Santer, your statement today about Commissioner de Silguy deciding not to participate in the French regional elections is good news for all of us who want the Commission to be consolidated as the future government of Europe.
Madam President, ladies and gentlemen, I totally approve of the terms of the declaration which the President of the Commission has just made. I will thus limit myself to three brief observations and comments. My first observation: I would like to congratulate Mr de Silguy for his honourable decision not to stand in the local elections since, effectively, as President Santer has noted, no text formally obliges him to renounce this. Mr de Silguy has put his European responsibilities, and in particular the essential role he is currently playing in the implementation of the euro, before his political ambition. And I think we should pay special tribute to him for his behaviour.
This is all the more so given that some people, previously, given the same choice, did not have the same attitude, nor the same honour. The situation of another French Commissioner was earlier mentioned, who remained Mayor of Châtellerault, Councillor for the department of Vienne, which is extremely similar to that of the role of a regional councillor, a role which that Commissioner has just resigned from after a very short period of time. There is another case, perhaps less well known, but which is even more worrying, which is that of your predecessor, Mr President of the Commission. At a time when he was exercising the distinguished role which is today yours, he did not hesitate to head the list of candidates for the local elections of Clichy, which is an important town close to Paris, only to be elected Mayor. He later resigned, of course. But he was a candidate and he was heavily involved in the electoral campaign, with all the power bestowed upon him through his role as President of the Commission. I note that on this point I am in agreement with Mrs Green who considers that if Commissioners have the right to continue political activity, if they had it in the first place, they should not involve themselves too overtly in national and electoral campaigns. I note that, in fact, the behaviour I have just described is not in line with what we should expect. My third observation is that I am indeed happy that, following Mr de Silguy's gesture and this debate - although I would have liked to have had the same debate regarding the previous cases - we may now come up with a clear rule. You have expressed it clearly, Mr President, and I hope that from now on, this clear rule will be imposed on all, not only on a Commissioner who is at the origin of this new ethical rule, but that it is a uniform rule which from now on will be followed by all Commissioners.
Madam President, this debate creates an important constitutional precedent. As President Santer has recalled, European Commissioners fulfil a political function and are not technocrats, since they are politically responsible to our directly-elected Parliament. For that reason, it is also important that increasingly politicians and not technocrats are nominated. This Commission only has two Commissioners who have never held a political office; one of them was Mr de Silguy. Article 157 of the Treaty states - and we all recognise now - that we must have clear independence and that Commissioners cannot accept any instructions, nor should Member States or even Heads of States of Member States give any instructions to this body. All this is very important because during their term in office that is the only guarantee that they are independent. For my group the text of the Treaty is abundantly clear. A political function exercised in the general interest is incompatible with any party political function, whether at national, regional or local level and I am very glad that the President has confirmed it in such clear terms. The only query one might have is: was it not possible for the Commission to have done this before? It is very clear that this Parliament, and the pressure from this Parliament, was the main reason why Commissioner de Silguy had to withdraw and not pursue this issue, rather than perhaps debate in the Commission. But let us leave that aside. I would now like to look towards the future and as President Santer has said, it is important also for future Commissions to take this attitude. Indeed Madam Cresson accepted this principle rather belatedly, which we may regret. But it is now more important that we in this House establish this as a firm rule for the future with the agreement of the President of the Commission.
Mr Santer, could you perhaps, in preparation for the investiture of the new Commission, draw up a code of conduct as was suggested so that in the future no doubts remain about the composition of the body? Then there would be clarity and that in turn would strengthen the Commission. One final point: it would be very welcome if Parliament at some stage looked at its own situation. We should also look at the various aspects of dual mandates in this Parliament for the future. As the European Union gains strength, as the representative character of the Community gains strength, not only the Commission but also the Parliament must, in certain respects, clarify the position for the future. So we should not be too hypocritical about the past of this Commission and I hope that this debate has served as an important precedent for us also.
Madam President, ladies and gentlemen, to us this is very clearly a question of principles, and most definitely not individuals. In that sense we are satisfied with the statement made by Commissioner Santer, and we fully support its general direction. It is rather obvious that the mandate of European Commissioner cannot be linked to national, regional or even local mandates, because loyalties are created which lead to regional, local or national loyalties clashing with the European mandate they were given here. I have to say, totally in line with what Mr Brinkhorst declared here a few moments ago, that we are also the party asking the questions, so that the Commission might give itself a code of conduct which is interpreted specifically enough, because Mr Santer was very explicit in relation to the national and regional mandates, but much less so as regards the local ones. Yet the precedent was set. A mandate at the level of mayorship of an important city is in our opinion incompatible with the function of European Commissioner. As far as that is concerned we are the party asking the questions. I have one last point, ladies and gentlemen. I think it is great pity that all groups, apart from ours here, have decided to withdraw their resolutions. Surely it is not because now that the individual question is off the boil, the fundamental opinion of this Parliament ceases to have any significance? All demands which have been made in the various speeches I have heard have been perfectly reflected in our motion for a resolution. We would very much like to urge support, and we are openly in favour of oral amendments, should one or two details not be right. It is important that Parliament not only speaks, but decides on the basis of a text.
Madam President, ladies and gentlemen, I am speaking on a personal level. Indeed, when all is said and done, this deed has been of service since although Mr de Silguy put forward his candidature he has finally withdrawn it, and yet it has enabled us to enter into this debate. However, it does not seem right to me to bring this to a conclusion in only one hour, or by voting tomorrow on a cursory text. The problem has been raised, the question exists. The wider question of the status of those elected with European political mandates is also raised. Our Committee on Institutional Affairs is working on the status of European Members of Parliament and on a uniform electoral procedure, but I personally hope that this important argument, on which the Treaty has nevertheless remained silent, will be the object of a submission to our Committee on Institutional Affairs so that they may examine it. If the Commission also wishes to reflect on a code of conduct, all the better, but I think that it is in our interests to be clear. I no longer want to fall into the trap of considering Commissioners as beyond all political commitment, like technocrats fossilizing in the Breydel Palace or elsewhere and who have in no way taken account of their preferences, their political convictions or their commitment, which was what led them to the post of Commissioner in the first place. So, of course, the incompatibilities must be established, but we must not fall into the possible dogmatism which almost leads us to forget about what we need most at the head of the Commission: political men and women and not an executive of technocrats and bureaucrats.
Madam President, Mr President of the Commission, ladies and gentlemen, the question of the exercise of a political mandate by a Commissioner, or more correctly one Commissioner's desire to solicit a political mandate has been raised. Mr de Silguy has abandoned his ambition towards the mandate in question, for reasons which he explained with loyalty and frankness. You could be forgiven for thinking that this solves the problem. In reality, the question raised is that of the exercise, by Commissioners, of functions other than those for which they were appointed, whether it be a question of a political mandate or a professional activity. In this respect it seems to me that the past or current activities of Commissioners other than Mr de Silguy do, however, pose a serious problem. Indeed, Commissioners are civil servants, whose duty it is to watch over the implementation of the Treaty. They are chosen by virtue of their overall competence and should offer every guarantee of independence. This is stated in paragraph 1 of Article 157 of the Treaty. Paragraph 2 states that Members of the Commission are fully independent in the exercise of their role, in the general interest of the Community; that they neither request nor accept instructions from any government nor body and that they refrain from any deed incompatible with the character of their role. Do you think, Mr President, that these measures are really respected? Your predecessor, Mr Delors, was a local councillor. Mr Pasty mentioned it earlier on. During his mandated period as President of the Commission he actively participated in French political life to the point where it was rumoured that he aspired to become President of France in 1995. Mrs Cresson was a candidate for a third term as Mayor in 1995. She has always been very active within the leadership of the French Socialist party. It is said that one of your Commissioners participates in certain meetings of his government, that many Commissioners participate in meetings of the Group of the European People's Party and the Group of the Party of European Socialists, outside of those which take place at the European Parliament, that another is Vice-Chancellor of a university in his country, which leads him to go home several times each month. Recently, I was offended that Mrs Bonino was able to participate in a Pacific Forum, where the independence of New Caledonia was an issue, which is an integral part of one of the Member States, France. I would therefore like to ask, Mr President, for a careful examination of the personal situation of each and every one of the Commissioners, to make sure they are fully respecting the Treaty. Paid out of the Community budget, and therefore out of the taxes of every Member State, the Commissioners must exercise their functions on a full-time basis, as you said yourself, without having any other political activities beyond those of an ordinary citizen, and with no other professional activity.
Madam President, I too welcome Mr Santer's statement. He has clarified it in the right way, not in the way that Mr Fabre-Aubrespy has just said. He is wrong to say the Commissioners are simply officials. Mr FabreAubrespy should read the Treaty and the Statutes. It makes a clear distinction between officials of the institutions and the Members of the institution. The 20 Commissioners form a political executive. They are politicians and, indeed, the title of the debates and statement today to that extent is wrong. It says that it is a statement on the compatibility of political office with the duties of Member of the Commission. But membership of the Commission is a political office. Like Ministers, they are appointed by Prime Ministers. To take office they need the confidence of this House in a vote of confidence. When they are in office they have to answer questions before this House and they can be dismissed by a vote of no confidence of Parliament - and only by a vote of no confidence of the European Parliament. Thus, the Commission forms a political executive accountable to this House and it is important for this House that it is recognized as such. They are not officials working for the Council as some Eurosceptics would have us believe. They are politically answerable in their own right. The debate then is not one of them being politicians but one of what other political offices they may hold. It is a question of double mandates. It is a question of cumul de mandats . There we need to look very carefully, as has been done in the debate. Nobody quibbles that Commissioners are members of political parties. They participate in political parties and come to our group meetings. That is very welcome. There is some debate as to whether they should be mayors of small towns. There are precedents on that. It is debatable and I think the debate is moving against that in modern times. But there are certainly major questions of them holding the presidency of a major European region which receives funds from the European Union. And I am astonished that Mr De Silguy even considered that possibility. I congratulate Mr Santer on having brought order within his team in the Commission and having made a very clear statement today.
Madam President, I also wish to express a personal view. It seems to me that half the problem has been that each Commissioner has made up his own mind on a personal basis and we now need a set of rules. You might contrast President Santer's welcoming of Mr de Silguy's decision to stand down as a candidate for the Breton Regional Council which he said 'did him credit' with the position of Sir Leon Brittan, for example, who presented himself by letter to every British citizen in Brussels before the last election asking them to vote Conservative and to contribute money to the Conservative Party. Perhaps one should give him credit for attempting the impossible but, nevertheless, it calls into question his judgment. We cannot leave it to Commissioners to decide what they are going to do, and what is acceptable, on a mix-and-match basis. We have had statements from a number of political groups. The Socialists say it is incompatible to hold any party-political post or take part in partypolitical campaigns although apparently - we hear from Mr Corbett - it is okay to attend group meetings. Mr Méndez de Vigo said that the Commission is political but that the Commissioners are not party political. Mr Brinkhorst for the Liberals said that no party-political role is permissible. So we have a range of options and it is about time that the Commission got its act together. The Commission we vote in needs to have the confidence of this House but, more importantly, Europe needs to be confident that these are not part-time politicians being a Commissioner for a few years but people who put Europe at the heart of their job and are prepared to renounce everything else in the meantime.
Mr Macartney was our last speaker in this debate and I give the floor to President Santer to conclude.
Madam President, ladies and gentlemen, I would simply like to thank those who have spoken and say how pleased I am with the manner in which this declaration has been discussed. Indeed, a certain number of questions can be raised, but I believe that the members of the Commission must be independent. What I do dispute the validity of is the idea that members of the Commission must be senior civil servants. No, these are politicians, with a political mandate, who are responsible to the European Parliament...
... and so themselves assume political responsibilities. Furthermore, if after 25 years as a member of a government and 11 years as Prime Minister, I was told that from now on I would be a civil servant, the idea would not occur to me to agree to this, even as President of the Commission. I would never have agreed to this. Therefore, according to the unanimous wishes of the European Council who appointed me President of the Commission, I perform my duties as a political representative before a responsible parliament, the European Parliament. I believe that this is essential. Furthermore, I also clearly dispute the validity of those tendencies which want to deny members of the Commission even the most basic rights which are reserved for citizens. Citizens themselves have a right to political convictions, to belong to a political party, to stand as candidates in elections. Why could civil servants, or even politicians or members of the Commission not do this in the same capacity as any citizen? We do not live in an ivory tower. I have never considered the Breydel as a palace, as some have suggested. I have always considered it more like a hospital. Nor would I like it to become an ivory tower where the Commissioners hide themselves away, out of touch with political reality. I believe we have a political mandate and we must carry out this political mandate according to our convictions, while exercising our fundamental rights as citizens. I believe that it is in this spirit that my declaration must be looked at. On the one hand, there is the duty of the Commissioners and the President of the Commission to be independent, as recognized by Article 157 of the Treaty, but on the other hand, there is the possibility for a Commissioner, or the President of the Commission, to reveal his political opinions and to be answerable for them before you.
Thank you Mr Santer. I have received five motions for resolutions , submitted pursuant to paragraph 2 of Article 37 of the Rules of Procedure. The debate is closed. The vote will take place tomorrow at 11.00 a.m.
Racism
The next item is the submission of oral questions, on behalf of the Committee on Civil Liberties and Internal Affairs, to the Council (B4-1010/97-0-0112/97) and to the Commission (B4-1011/97-0-0113/97) concerning the annual debate on racism.
Madam President, Europe has experienced many tragedies. You only have to cast a glance over its history to see the truth of that statement. Today, once again, Europe sees itself as the centre of the world. Eurocentrism is being reborn, in a sense, as a mark of honour.
European racism is an unhealthy phenomenon which, in some cases, lies latent in many hearts. The fact that somebody has another religion, different coloured skin, or comes from a different culture (which is rejected because it is not understood), is the motive for becoming entrenched in the most absolute form of intolerance.
History also shows us that of all the ghosts of the past, the most disturbing and horrific is anti-Semitism. The suffering and extermination that people suffered for the mere reason that they were Jewish can and must never be forgotten. All legal measures to prevent and combat this specific characteristic of racism seem to be inadequate in view of the facts.
For many years now, Europe has been repeating its denial of other peoples, whether Jews or Arabs. Anti-Muslim feeling is also deeply rooted in the European sub-conscious. To be Turkish is another kind of rejection suffered within the European Union. In short, anti-Semitism manifests itself as the persecution of non-Europeans who are obviously different. What has come to be known as the "re-birth of Islam' has resulted in the growth of a type of antiSemitism, attaining a strength of feeling which emanates from deep within. However, there is a double standard here, because whereas being Arab or Muslim implies that you are a dangerous person - an extremist, a fanatic - on the other hand, such people make good beasts of burden for doing those jobs which nobody else wants to do. What is more, they are cheap labour.
Indeed, it is not easy to recognize people who are different, especially when denial results in self-assertion. Ladies and gentlemen, the argument is often put forward that unemployment and economic crisis are the worst conditions for provoking racism and xenophobia. And since that is largely true, the truth is that social exclusion also has a strong cultural element. The respected Spanish anthropologist, Josep Llovera, stated in his book "The Identity of Anthropology' that the western world - and I quote - "is programmed to react in a racist fashion under certain circumstances' . Llovera gives his final opinion in the form of an articulate reflection: given that racial prejudices are so deep-rooted, he says, and that the changes in attitude we are seeing are relatively recent, it is essential to encourage people to learn to be tolerant. He says, and I quote: "People still have to learn not to be racist.'
Racism and xenophobia are not just the preserve of the ultra-right and the ultra-conservative sectors. Unfortunately, on certain occasions, the plans of the Right and the Left are similar when it comes to acting against a specific ethnic group, culture or religion. So it is all the more discouraging when even those who fight against racism, xenophobia and anti-Semitism end up incorporating racist views into their policies. The view is that the best way to prevent racist and xenophobic attitudes is to eliminate their cause: if there are no foreigners, or fewer of them, the problems and protests will disappear. So the solutions we are seeing mainly consist of reducing, limiting or even preventing the entry of new waves of immigration, whether economic or political in nature. Unfortunately, as is well known, that is the philosophy behind the current legislative reforms which are taking place in our political environment in matters of asylum and sanctuary.
Madam President, it is essential to designate more years as European Years Against Racism, against every trace of intransigence. We need to draw attention to this phenomenon. We need to organize campaigns against it. But it is about time our plans of action were objectively, consistently and properly aimed at making progress in this battle which, supposedly, worries us all. A whole year of campaigns, advertising and activities of every sort will be of little use if our policies subsequently adopt opposite approaches. Let us hope this is not all just an excuse to indulge in rhetoric. In the words of Javier de Luca, an expert who has done occasional work for the European Commission, let us hope this is not a case of doing something just to make it look as if we are doing something, about a question on which we would prefer to do nothing that really takes any effort.
We have to get to the root of the problem, ladies and gentlemen. That is the only way to get objectively positive results. We have to dismantle what some people call "institutional xenophobia' . Toughening up asylum legislation is not the right approach; in fact, it is the complete opposite. The crux of the matter lies in knowing how far we want to go in recognizing people who are different - ethnic, cultural and religious minorities. In fact, we must decide whether the right to have rights is a premise of our objectives of combating intolerance, exclusion and discrimination once and for all. Unless it is to be a mere question of semantics, tolerance logically has to imply the effective recognition of equality on all fronts. What use are advertising, campaigns and everything else if we do not change the laws? In our fight against racism, let us begin by fighting the denial of the basic necessities to those people who are excluded. Integration and tolerance demand real social and economic integration, and a recognition of cultural, ethnic and religious richness and diversity.
Madam President, the very fact of adjusting our policies correctly and applying them in the field of education - in the schools, the streets and the institutions - apart from being preventive, would also help people learn to get along with the various examples of cultural diversity, which is here to stay, I might add. Showing once more the need for the European Union to help make it possible for spiritual leaders of the various minorities present in Europe to be trained here, as with the Muslims, would go a long way towards creating a climate of better understanding. The training of imams in Europe would be a positive sign allowing Islamic communities within the Union to feel that their needs, even their spiritual needs, were being attended to...
(The President cut off the speaker)
Madam President, thank you for that kind introduction. It is a great pleasure for me to have the opportunity of addressing Parliament today on this particular subject. Having been a Member of this Parliament for ten years, I count myself a keen supporter of Parliament's work and, in particular, I am aware of Parliament's long-standing interest in tackling the problems of racism, xenophobia and anti-Semitism. Indeed, I should like to take the opportunity of congratulating Members for all they have done to get this issue firmly onto the European agenda. In addition to the essential role which national governments must play in combating racism, xenophobia and anti-Semitism within their borders, I am in no doubt that there is also a crucial role for European action. The Council - and, indeed, the presidency - will continue to work energetically and enthusiastically with you for positive policies in this field at European level. One of the first tasks is to evaluate the effect of the joint action of 15 July 1996 concerning measures to combat racism and xenophobia. By the end of June this year the Council will need to assess the fulfilment by Member States of their obligations under the joint action. You will recall that Member States have undertaken to ensure effective judicial cooperation in respect of offences based on racist behaviour. The Council which will be held on 28 and 29 May will therefore examine a report on the measures taken or planned by the Member States in the fight against racism. As you will know, our two institutions took the opportunity to confirm our common concern about racism at the opening and closing conferences of the European Year against Racism in The Hague and in Luxembourg. We believe that the European Year was an important step forward. It made a valuable contribution to raising awareness of the problems of racism across the Union and to encouraging work to tackle those problems and to highlighting the benefits of our diverse societies. I know that in my own country, the UK, events were held on an almost daily basis by a wide range of organizations up and down the country. When we made government funding available to support projects marking the European Year we received a large number of applications. The Public Information Unit set up by the Commission for Racial Equality in the UK was inundated with inquiries. This showed clear evidence of the interest, the enthusiasm and the commitment at grassroots level. I know that this was also in evidence in other Member States. Governments must take note of the strength of feeling that the European Year showed. The Year must not be seen as a one-off. Its momentum must not be lost. I agree with what Mr Mohammed Ali just said that we are not interested in just indulging in rhetoric. We need to make sure that the momentum is maintained over the coming months and years. Continuity has been well prepared by the Council and by the European Council during 1997. There have been two declarations by the Council on the fight against racism in the fields of youth and education. The Council Regulation of 2 June established a European monitoring centre on racism and xenophobia and the Amsterdam Treaty contains measures which are important in this respect. All are important steps which provide a foundation for further initiatives to combat the different forms of discrimination. The two declarations which were adopted by the Council and by representatives of the governments of the Member States dealt with the importance of measures in the youth field and in the field of education. They also stressed the need to build upon the achievements of the European Year. We will all agree that one of the most significant achievements of the European Year was the agreement to establish a European Monitoring Centre on Racism and Xenophobia in Vienna. I know that this Parliament has long supported the idea of such a centre and that your representative Glyn Ford was a key figure on the Consultative Commission on Racism and Xenophobia which did so much of the groundwork. I know too, and welcome the fact, that Parliament's involvement with the Centre will continue. The Centre has the potential to make a real practical difference. Working closely with the Council of Europe it will contribute to the necessary exchange of information and pooling of experience. I am sure that it will prove invaluable to the Member States and to the Community institutions. The Centre has now started its work. The management board met last week and elected Mr Jean Kahn as its chairman. This is very appropriate given the enormous efforts of Mr Kahn to bring the monitoring centre into being and I am sure that Members of this Parliament will wish to join me in congratulating Mr Kahn on this appointment and in wishing him a speedy and full recovery from his current illness. In looking ahead to the future, we have to consider the impact of the Treaty of Amsterdam. There are two key elements to the Treaty which are of particular relevance to this debate, . The Treaty introduced into the text of the Treaty on European Union the task of preventing and suppressing racism and xenophobia in the new Article 29. The new Article 13 provides a legal base for Community action to combat racial discrimination. These new provisions will facilitate our work to step up the fight against discrimination based on race or ethnic origin. When the ratification procedures for the Amsterdam Treaty are concluded, the Council will give priority to rapid implementation of that Treaty. I know that Commissioner Flynn has already announced that the Commission is preparing an action plan to combat racism and xenophobia. The Council looks forward to the Commission's proposals for building on the advances made in the Year and we look forward to working with the Commission on them. The UK presidency, in particular, wants to maintain the momentum in this area. We need to build upon achievements to date and look ahead to the potential of the new provisions of the Treaty. We need to consider there both legislative and non-legislative options. The UK will be holding a seminar towards the end of our presidency which will provide an opportunity to focus on these important issues and to look at the way ahead. We have come some considerable way already but there is still a great deal to do. The Council is determined not to shirk its responsibilities and looks forward to working with you and with the Commission, not just to tackle the evils which still blight our countries but also to find ways of celebrating the diversity from which we all draw so many benefits.
. Mr President, the honourable Member refers to the efforts of the Commission to combat racism in 1997 and to what has been done to comply with the recommendations put forward by the European Parliament in its resolution of 30 January 1997. The Commission worked intensively in 1997 to implement the European Year against Racism and to promote non-discrimination. The official closing conference of the European Year in Luxembourg last December underlined the success of the Year in terms of the political impact it had and the momentum it created, and also its achievements in raising awareness and in forging new partnerships and new networks throughout the Union. One of the key political achievements during 1997 was the inclusion of the general anti-discrimination clause within the Amsterdam Treaty in Article 13. Following the ratification of the Amsterdam Treaty and building upon what was accomplished during the European Year and subsequently, I can say to you today that it is my firm intention to come forward with proposals for anti-discrimination legislation before the end of this Commission. Another lasting result from 1997 was the adoption of the regulation governing the establishment of the European Monitoring Centre on Racism and Xenophobia which was referred to by the Minister, Mrs Quin. The first meeting of the management board took place in Vienna on 20 and 21 January and it is expected that the centre will be fully operational in the autumn of this year. Finally, the closing conference highlighted one of the key results of the European Year which has been the joint action and cooperation between the European institutions. The presence of the President-in-Office of the Council, the President of the Commission and the VicePresident of the European Parliament as speakers at that event is good testimony to this. In this context the Commission welcomes the fact that the European Parliament continues to recognize the importance of the fight against racism, including its annual debate as part of this mini-session. The European Year against Racism had two main strands. It focused firstly on information and communication, and secondly on the exchange of experience. In this way a broad range of activities were promoted as recommended by the European Parliament, ranging from essentially local and regional projects to high-profile events with television coverage right across the world. In total some 177 projects received grant support. Every effort was made to ensure that funding was provided for projects that reached citizens at grassroots level and involved ethnic minority and immigration groups in defining needs and in developing appropriate action. Following the Year against Racism the Commission will continue to build on the partnerships that were established or strengthened during the year, including those with anti-racism nongovernmental organizations, with the social partners, the media, sports bodies and political parties. In particular, 1997 saw the emergence of a European platform of anti-racism non-governmental organizations. I would like to think that we can work together on this important development in the years to come. The European Year was just the beginning - a good beginning but just the beginning. It has shown not only what needs to be done but also what can be done. It is my firm intention to continue to drive forward the European fight against racism. I intend very shortly to present an action plan against racism which will build upon the achievements and lessons learned during the European Year of 1997 and pave the way for legislative proposals once the Amsterdam Treaty has been ratified. I look forward to receiving your continued support in this issue which is of such importance to all Europe's citizens.
Mr President, firstly I should like to congratulate the rapporteur, Mohamed Ali on his report. Secondly, I congratulate the Commission for the European Year against Racism which in our opinion was an outstanding success. From Madrid to Manchester and from Barcelona to Berlin there were thousands of different events, some funded by the Commission, some by Member States and some by no one at all. Some people were so keen to get involved they found the money and organized events for themselves. I also, in particular, thank Commissioner Flynn for his dedication and commitment to pushing this issue up the agenda. The promise he made first in Marseilles and now again today to introduce anti-discrimination legislation before the end of 1999 is extremely welcome. Thirdly, I congratulate the Council for its acceptance in Amsterdam of the amendments which make it unambiguously clear that the European Community has a role in the fight against racism. I also congratulate the Council on the agreement to establish the European Observatory which, as Commissioner Flynn says, was established eight days ago in Vienna and will be up and running in August this year. I welcome very much the appointment of Jean Kahn as the President of the Management Board because of the work he did on the Consultative Commission on Racism and Xenophobia. I hope the European Parliament will send its best wishes to Mr Kahn for a swift recovery from the stroke he has suffered. We in the Socialist Group have shown a firm commitment behind the Year against Racism. In fact we are continuing it - in our case it is a sort of Year and a Bit against Racism. On Friday we have a Europe Football and Racism Conference to be held at Old Trafford in Manchester sponsored amongst others by the football team. We have a closing conference for the Socialist Group coming up on 2 and 3 March here in Brussels. So, our Year against Racism continues. We will be supporting the Mohamed Ali report. We support the idea that there should be a Code of Conduct. We believe that democratic parties in this Parliament should sign it. We ask for the Commission, to quote the Commissioner's own words: ' to see the Year against Racism as a foundation and not a monument' . We therefore welcome this year's budget lines for the fight against racism and the proposed action plan. More importantly, we believe it is necessary to avoid a hiatus developing between the work already done and that which is to follow. As Mrs Quin says, the momentum must not be lost, in particular as the problem continues to get worse with the Front National in its heartlands in southern France stripping the libraries, victimizing the minorities and engaging in chequebook eugenics, as we speak. We know it will take some time for Amsterdam to be ratified. However, in the meantime we hope the Commission will prepare itself for swift and urgent action. What has been indicated today leads us to believe that will be happening. The presidency of the Council can serve the people of Europe well by helping to encourage and assist the Commission in this task. I thank them all for what we have received but, to paraphrase Oliver Twist , I have to say that we want more!
Mr President, I would like to start by warmly congratulating the person who has taken the lead in this yearly debate, Mr Ali, on his dedication. I would also like to congratulate the Commissioner and his entire staff, who made so much effort recently to make true progress in the field of anti-racism, and to combat xenophobia and anti-Semitism. I am delighted that the Council representative is also here, because we are discussing a policy which is still principally in the hands of the Council. The resolution we drafted in the Committee on Civil Liberties and Internal Affairs has been the subject of very intense debate. I think at the moment we have come a long way towards reaching a joint opinion. A few points are still unresolved, however. Mr Ford has already mentioned one with regard to the code of conduct for political parties. In fact I am pleased with the way he formulated his own amendments. The amendment does not refer to tightening up this Parliament's Rules of Procedure, because everyone, terrible as this may be, should be allowed to express his political opinion; but it refers very expressly to the parties. In the future we might have parties which will underwrite this code of conduct and parties which will not. We will have politicians who are approachable, you will know where you are, and you will be able to keep people to it. I believe that this is one of the most important results of the Year against Racism. It has had a very good effect on politicians. Politicians, in the Netherlands in particular, have declared that they will not play xenophobic games during the next elections around issues such as refugee policies and so on. This is very important, because this kind of thing used to happen in the past. I think it is very good that politics is cleaned up in this way. I myself have two urgent requests, particularly related to the point which was originally in Mr Ali's motion for a resolution: the reference to the report on ethic cleansing. This is, I think, of great significance for us. It is a piece of self-criticism on the policy which was made in our own departments of Foreign Affairs. I recently read about a new event in this context, namely that, according to the French press, a highly placed French politician had expressed the view that the genocide in Rwanda was less important since it happened in Africa then if it had happened in Europe. This is actually a typically racist comment, even though one might not be aware of it. That is why it is very important that we still include this point in our resolution, in accordance with the original intentions of Mr Ali. I would like to make one remark about the question of the sans papiers . There is a text in the resolution before us which I can only describe as messy. In it the NGOs are praised for their commitment to emigrants without documents. This is a widely held view. In the Netherlands it is the case that, in particular, large numbers of those who turn out to be illegal, or who do not have a convincing refugee story, have mislaid their documents. I know of no NGOs which concern themselves with this category, but I do know of NGOs which concern themselves with the special category of emigrants called sans papiers . I have in fact met delegations of sans papiers . This is a special state of affairs in the country in which they are staying. I am indeed glad that some NGOs have made efforts on their behalf, because sometimes it is an omission which should be highlighted in legislation. In general we cannot say that we, as a legislative body, should be pleased that we can be overruled by a NGO. Broadly speaking this cannot be said. I have therefore submitted an amendment for the category of sans papiers which I consider to be clearer than the other amendment on the subject. I think it is right to talk specifically about this group, and I hope it will be adopted. For that matter, I hope that the Council will be willing in the future to subject the issue of racism, xenophobia, and antiSemitism to increased democratic control, so that it does not remain solely in the hands of a Council which responds unanimously, as this provides a weak basis for policy.
- Madam President, I would like to welcome the Commissioner's proposal to have a follow-up action to the European Year against Racism. May I recommend to him that perhaps he looks at the state of racism and xenophobia in my own country. Particularly in my own city of Dublin there is an extraordinary manifestation of fear at the gypsies and at the other people coming from Eastern Europe and elsewhere, such as North Africa. We have a very small number of refugees coming into the country, compared to Germany or to Britain and other countries. Frankly, the Irish people have no reason to be proud about the manner in which we deal with these refugees. I want to make that point very clearly. I thank the Commissioner for the excellent work he has done in this area. He has done a tremendous deal of extraordinarily good work. He has made people more and more aware of the need for cultural diversity and the richness of cultural diversity in our country. Mr Mohamed Ali, in my view, is one of the most extraordinary people in this Parliament. He has been at the forefront of bringing a greater respect and understanding for Islam within the European Union. It is of vital importance that we do not equate Islam with the Taliban and other fundamentalists. After all, all religious sects and all official religions have their fundamentalists. Tolerance of diversity enriches our individual societies. Mr Mohamed Ali is to be congratulated for his report which I support in its entirety. For the first time in any Treaty agreed at the level of the European Union, the Treaty of Amsterdam expressly lays down the prevention and combatting of racism and xenophobia as an objective of the European Union. This is no throwaway objective, it is significant. It is clearly a fundamental step forward. It is not only important that the European Union and the Member States are committed to providing our citizens with a high level of safety and an area of freedom, security and justice. It is important that the commitment is clearly linked to the objective of preventing and combating racism and xenophobia. It is an objective which must be backed up by countries' actions. History lays bare the terrible truths of racism. If we have learned anything it must be that we must use all our powers and strengths to halt racist attacks and abuse. The Amsterdam Treaty has many other fine qualities but the inclusion of this objective must be the one to which every citizen can rally around. I would like to see the report from Mr Mohamed Ali circulated to all our schools and colleges throughout the European Union because it is there we must tackle, through education, xenophobic and racist attitudes within the European Union.
Mr President, in his report Mr Mohamed Ali invites us to comment on a number of assessments, suggestions and measures in the fight against racism, xenophobia and anti-Semitism. My group supports his motion for a resolution which asks us to be vigilant, persevering and active in this area. Vigilant, for there remain a large number of barriers in our societies which are at the root of a number of different incidents, attacks against human rights, exploitation of differences for doubtful ends and even exclusion. Persevering, for we must make sure that the fight against racism, xenophobia and anti-Semitism is a perennial one, that is, that it should be matched with a strategy based on systematic observation, prevention, legislative action and political action in the widest sense of the term, usefully complemented by the work of NGOs. You can be vigilant, persevering and superalert in the analysis of racist, xenophobic and anti-Semitic phenomena, but you must also be active for there remain a number of initiatives to be taken in this area, particularly in the areas of training and education. There are still many measures to be formulated with the aim of stemming the poisoning of those who are most receptive, and consequently most vulnerable, to political propaganda in our societies, through the media respectively. In conclusion, I would like to ask the Council and the Commission what follow up they intend to give to the request repeatedly renewed by our Parliament to institute a remembrance day in memory of the victims of the holocaust. This would enable us to advance along the path that I have just outlined.
Mr President, ladies and gentlemen, the annual debate on racism must be an opportunity to take some specific steps forward in the fight against racism, xenophobia and all forms of discrimination. Mr Mohamed Ali has tried to make his report such an opportunity, and I congratulate him on his work. When that report also refers to the balance-sheet of a European Year against Racism, which 1997 was, it is important to emphasize the significance of the new Treaty of the European Union, which was negotiated and signed in the same year, for that struggle. As the rapporteur mentions in point 4, we also regret that, in spite of a few statements of good intentions, non-discrimination has not been incorporated into the Treaty as a fundamental principle of the so-called Community Law with immediate effect. As we see in Article 13, ' the necessary measures to combat discrimination on grounds of sex, race and ethnic origin, religion or creed, disablement, age or sexual orientation, on a proposal by the Commission with the unanimous decision of the Council after consulting Parliament' , are fine words and might look like a step forward. But that step can also be viewed as a step taken in a minefield, because any number of people have laid booby-traps, and the social situation is an absolute cauldron of racism. In addition, the area of freedom, safety and justice which is essential to the fight against racism and xenophobia, as Article 29 makes clear, is not going to be created by fine words and timid actions. Time is short, but even so I would not like to finish without underlining the proposal for the establishment of a European Charter of Emigrants' Rights in the context of a policy of integration designed to promote mutual understanding between ethnic groups. The title itself is attractive. And particularly encouraging for anyone who comes from and lives in a country of emigrants and immigrants. This is one of the good proposals in this report which we heartily approve.
Mr President, ladies and gentlemen, Commissioner Flynn, racism means exclusion. The fight against racism is therefore the fight against and the control of exclusion. This is something which Commissioner Flynn has always maintained and we fully support him in his stance. This means integration rather than forced assimilation, equality of rights rather than legal inequality and equal rights rather than adherence to the misconceived legal division of our society into nationals, EU citizens and non-EU citizens. This ranking of people into first, second and third class citizens is the cause of racial violence in the European Union, something which is increasingly becoming the norm and which, in this Year against Racism, is terrifyingly demonstrated in a Eurostat survey which has indicated that 30 % of the citizens of the European Union admit to being racist or antisemitic. Democracy is based on participation and on all citizens having an equal share in their society. Democratic rights cannot be made contingent upon ethnic origin, skin colour, religion or age. Democracy in the European Union is in a bad way when I look at the amount of racism and exclusion which we encounter daily. The way in which we deal with minority groups and refuse to accept integration is a disgrace. All the solemn declarations made in this Year against Racism are of little use when our policies are achieving just the opposite. We have to overcome the problem of legal alienation and raise the legal rights of citizenship throughout the EU to the level of a democratically constituted society. This society is to include the new minorities and those who have been invited to join our workforce, for they too are human beings. These people are fully entitled to normal human rights. The situation is not helped by the fact that our legal and political systems are unwilling to take notice of these minority groups. They exist, they are here to stay and they should be allowed to do so. Let me close by quoting the words of a rather nice song, which we could possibly take as our slogan: "My mother is black, my father is white, my sister is yellow, my brothers are red and as for me, I am ten thousand years old and my name is man.'
Mr President, the fact that the European Year against Racism is nearly over, should not mean, I think, that the fight against racism is over. I saw a copy of the euro barometer opinion polls recently which were submitted at the conclusion of the European Year against Racism, Mr Commissioner, and I have to tell you I find the results disconcerting. No less than one third of the interviewees admit to being very or somewhat racist. In Belgium that group even comprised over half the interviewees. The opinion poll also showed very clearly that xenophobia thrives best on feelings of insecurity, but above all, and this is important, on fear of the future and lack of faith in democratic institutions. One conclusion I would like draw from this, colleagues, is that the new study must spur on every democratic party in Europe all the more to continue to create convincing and honest policies and confidence in the institutions which give people faith in the future. But there are political parties which have made a real breeding ground out of engendering fear, xenophobia, racism, who abuse their mandates to spew freely their spiteful thoughts on all fronts at once, who speak of 'foreign scum, own people first', and if possible, in all languages at once. In Brussels racist pamphlets are pushed though every letter box, including those of Italians and Turkish people, and of people who work in this Parliament, and of colleagues. I would like to give Mr Oostlander a message. One thing should be clear to us. The excuse of political freedom, of freedom of speech should never be used or abused to foster racist objectives or discrimination on the basis of colour or origin, whether inside or outside Parliament. Because that is manifestly contrary to human rights. A short while ago a reference was made to the charter drafted for political parties in which they commit themselves to combat racism in their own midst, as well as outside it, and in which they vow not to cooperate with groups which incite racist acts. I hope that all democratic parties will sign this charter very soon, but also implement it, please. But I still believe, Mr Oostlander, that as a democratic institution of the citizens of the European Union, the European Parliament should also incorporate the charter as one of its principles into its own operations. It should not be the case that in the name of free speech racist language is uttered in this Chamber. It will not wash that the European Parliament gives grants to those who spread xenophobia. What has proved possible in the Belgian Parliament and does not appear to be contrary to fundamental freedoms, should, in my view, also be possible in this House. I would like to ask the Bureau to make a proposal to the European Parliament with regards to Rules of Procedure or a way of operating whereby we no longer contribute to the hate- stirring messages of some of our colleagues.
Mr President, first of all, I want to congratulate my compatriot, Mr Mohamed Alí, on the work he has done. Right from the outset, I should say that racism and xenophobia are diametrically opposed to the principles which constitute the starting point of European integration. Within the Union, we must defend the principles of mutual respect and solidarity, which should not be determined by race, beliefs, colour or origin. Those must be the fundamental objectives of the Union, and we must speak out in order to make that clear to the citizens of Europe. As has already been said here, we should congratulate ourselves on the progress represented by the Treaty of Amsterdam in this respect. The Treaty introduces the possibility of adopting appropriate actions to combat racially or ethnically motivated discrimination and also, for the first time, establishes the prevention of racism and xenophobia, and the fight against them, as one of the objectives of the Union, so as to offer citizens a high degree of security within an area of freedom and justice.
Nevertheless, we must not forget that the main instrument for the protection of people threatened by racism is, of course, the law, and that such protection is basically the responsibility of the Member States. Nevertheless, the Union should contribute to this fight using the means available to it according to its competences, as we were able to observe during the European Year against Racism, with the funding of projects aimed at providing and circulating information. Those anti-racism measures should continue to be applied, and should even be extended to the candidate countries of eastern Europe, so that we can continue to produce positive effects, based on the activities of the European Union during the European Year against Racism.
Racism is a threat to society. Therefore, it deserves our full attention. As politicians, and as the representatives of the people of Europe, we should take charge of this problem, in a responsible fashion. In combating racism, it is essential to attend to the question of education, which means making sure that the new generations are well informed about what is happening when we talk about racism and discrimination. The new generation of young people will build the Europe of tomorrow, and we should direct our full effort towards them. It is absolutely essential to implement an appropriate education and training policy, covering life and work in a multi-racial society, and aimed at civil servants, police and the judiciary, as well as teachers. Such training should also include practical advice on what to do in difficult situations. It should be an appropriate training, which promotes tolerance and a lack of discrimination, and encourages different cultures to live alongside each other and enjoy the rich experience which results from that. Mutual understanding stems from the meeting of different cultures, and exchange between them. Understanding leads us to a positive acceptance of diversity and cultural pluralism. That is the objective we must achieve in each and every one of the Member States of our Union. Let us hope that in future debates in this House we will be able to congratulate ourselves on having made significant progress in this area, and that the problem of racism will disappear for ever from our agenda, because of having also disappeared from our society.
Mr President, last Sunday, 25 January, in Finland's largest newspaper, Helsingin Sanomat, there was a long letter from our colleague, Mr Raimo Ilaskivi, an article which in my view exploited racism and xenophobia, precisely what we aim to condemn with this resolution, especially in paragraph M and paragraph 14.
Let me give a few examples of what Mr Ilaskivi said. He said that we, i.e. the Finns, can of course choose how we want the composition of our population to be. Such a statement sends shivers down my spine and makes me think back 50 years or more. He also said that clashes between cultures cause problems, that most of the Somali refugees who came to our country, Finland, at the beginning of the 1990s do not work, but live on social security. He said this in spite of knowing better, because they cannot take on work. Our laws do not allow it.
We say in the motion for a resolution that Parliament should pledge itself to the fight against racism and xenophobia. It is clearly not enough for Parliament to pledge itself. We as individual members must also pledge ourselves. The first thing we can do is to vote by roll-call tomorrow, so that we can see who is supporting the resolution and who is not. Or is it the case that people can speak with forked tongues, saying one thing here in Parliament and something else in Helsinki - something which supports xenophobic tendencies?
Mr President, our advanced technological societies need liturgy and ritual, and very often rational thought disappears in the face of the magical. The European Union does not escape this. And here we are today, all institutions together, the Commission, Brussels, the Council of Ministers, Parliament, to commune in the ritual of anti-racism, with its high priests, its ex-communicators, its exorcists and also, it has to be said, its hypocrites. Allow me, an agnostic, a sceptical spirit, who does not believe in your dogma and who is amused by your rituals, a few iconoclastic remarks. Firstly, how can we talk about racism when we claim that races do not exist? Is this not somewhat incoherent? Furthermore, in its last meeting, the Committee on Civil Liberties and Internal Affairs, always up to date in its political correctness, removed from its discussions the word "race' and the adjective "racial' , as if getting rid of the word meant getting rid of the deed. Secondly, if anti-racism and the fight against racism were effective, it would certainly not be necessary to keep coming back to it, year after year, and to anticipate, after a year of anti-racism, a millennium of anti-racism. If you bemoan the deterioration of the situation, perhaps your solutions are not the right ones. And this leads me on to my third remark. It is true that in the suburbs of our towns, in France, Belgium and other European countries as well, the situation is becoming more and more difficult, delinquency is spreading and ethnic riots are increasing. This is particularly true in France, where ethnic gangs, gangs of young immigrants, attack everything that represents the State and nation: the police force, of course, but also the Mayors, whatever their political outlook, even the socialist ones, even the communist ones, and the fire brigade, who more and more frequently are the target of flying objects when they go to put out a fire or to save human lives at the scene of an accident. There are, and this is my fourth remark, many explanations for this - too much immigration, of course, the unfortunate rootlessness of immigrant populations, lack of success at school, but also, and permit me to say this, anti-racist ideology and policies. Let me explain. When a young European national behaves aggressively, in a violent, even delinquent manner, he is cracked down on, pursued and punished, and rightly so. When a young foreigner behaves in the same aggressive, violent, even delinquent way he accuses the teacher, the policeman or the judge who want to crack down on him of being racist, and from then on the delinquent is no longer the accused but the accuser. Far from being weakened, he is strengthened. Yes, anti-racism encourages ethnic gang violence and thus generates what you call racism. They say that hell is paved with good intentions. Today, the obsessional and obligatory anti-racism that you want to impose is one of the causes of racism.
Mr President, the phenomenon of racism and xenophobia currently affecting the entire European Union is a matter of real concern to us all. The greater protection from racial, ethnic and religious discrimination afforded by the Amsterdam Treaty is therefore to be welcomed. Nevertheless, I am of the opinion that the most effective solution still lies in the power of the mind. I think that this is more readily understood when one translates the term "xenophobia' not by "animosity towards' or "hatred of' foreigners, which is a common mistake sadly made all too often nowadays, but more correctly by "fear of foreigners' . This fear, which is felt mainly by older persons, can only be reduced by each of us acting personally as we go about our daily business. Here it is necessary to convey to our citizens a sense of security which enables them to overcome their fear. The results of the Year against Racism, which in committee the rapporteur himself has described as the search for an alibi, will not alone be enough to achieve this objective. The additional measures announced by the Commissioner will therefore still be needed.
Mr President, I should like to start off by saying to the last two speakers that they should be a little careful. Every one of us is the potential victim of someone else's racist attitudes. If we are not prepared to stand up and defend the rights of others, the day may come when our rights are challenged and there will be nobody around to defend them. So, be careful. I want to congratulate Mr Mohamed Ali on his excellent report and to pick out one or two points. Paragraph 6 is very important and I am delighted to say that the new government in Britain will be enacting legislation which will make any criminal activity which is racially motivated a justification for more severe penalties. This is absolutely right. It is also important that in paragraph 14 we condemn unwise and inflammatory statements, sometimes made by certain politicians who should know better, to provoke racial dislike and racial animosity. We have heard comments about communities being swamped and that sort of remark does no good at all. People who have influence in society should not incite racial attitudes. On paragraph 15 it is important that in the ongoing negotiations for accession of the central and eastern European countries, we make it absolutely clear - and I am not condemning or criticizing any particular country - that respect for human rights and for the whole concept of anti-discrimination contained in Article 13 of the Treaties agreed at Amsterdam is a crucial part of what they will accept when they become members of the European Union. The way in which certain minority groups, in particular the travelling communities, have traditionally been treated in some of these countries is shocking and disgraceful and must be brought to an end. I support very much the introduction of a code of conduct. I hope this will be in operation for the next European elections and will ensure - as happened at the last general election in Britain - that none of the major political parties are tempted to use the race card to their advantage and that those who are not prepared to sign a code of conduct outlawing racial and xenophobic sentiments are marginalized totally. Finally, not only must we condemn racism in all its forms but we must extol the positive benefits of a pluralistic multiracial society. I am proud to represent such a society in West London, where a third of the community or their parents are of non-English ethnic origin and who by and large live together happily and harmoniously together and positively benefit the community. These multi-racial communities are not only culturally enriching but economically stimulating. I leave you with this thought. The 1.5 million people of Asian origin in Britain last year contributed £5 billion through Asian-owned businesses to the economic vitality of my country. That is a positive aspect which is too often ignored.
Mr President, just one year ago, the Committee on Culture, Youth, Education and the Media organized a public hearing on the theme of, "Points of convergence between Europe and Islam' , during which one of the guests, Jean Yaya-Michot, Director of the Centre for Arab Philosophy at the Catholic University of Louvain, took pleasure in monopolizing the debate and addressing me in insulting terms of a racist nature. Several months later, the same Mr Yaya-Michot published in Beirut a short work justifying, on the basis of theological works, the assassination of the seven monks in Tibehirine. I dare to hope that, within the framework of a new Year against Racism, the European Parliament will do its best to spare its Members from verbal aggression by foreign agents, who advocate the extermination, in its most barbarous form, of born and bred Europeans, because they are white and often Christian. With regard to Professor Yaya-Michot, we will not have to suffer his insults for much longer, but it will have required my intervention at Vatican level for this recently naturalised Belgian to be made to shut up or to leave my country.
Mr President, I would like to thank Mr Flynn for his support and for all his endeavours and also to express my particular thanks to all Commission personnel for what they achieved in 1997 as part of the Year against Racism and Xenophobia. I would like to congratulate Mr Mohamed Ali on his excellent report. Nevertheless, at the end of this year against racism and xenophobia I wish to focus on three aspects which still have to be worked on. The first of these is the need to continue with the fight against racism and xenophobia, which commenced in 1997. In view of the comments which we have just heard from three Members on the right of the House, it is apparent that we still have a long way to go before Parliament is able to take a different approach to this issue. My second point concerns politicians, the media and the scholastic establishment. These groups must become far more aware of their educational role and should be adopting an anti-racist and anti-xenophobic stance. Thirdly, the European Union has always been a focus for immigration and emigration, and this is increasingly true today. Those migrants who have settled within our boundaries have helped shape our society, and in most cases they have integrated successfully. If in recent years this integration has been less successful, that should be blamed not on the migrants themselves but rather on the shortcomings of our political strategy. We will have to work much harder to ensure that these new settlers can be better integrated within the boundaries of the Union so that we can build up a real sense of community. In this context I have to point out that female migrants are a particularly vulnerable group. They suffer from discrimination not only because of their nationality and appearance, but because of their gender. The UNHCR has developed strategies for protecting female refugees from human rights violations. I therefore call upon Member States to apply the same measures. Of special importance to me is a point which we have already discussed in committee and on which we are fundamentally agreed: I consider it to be an error of judgement, and this has been confirmed to us time and time again in various discussions with different organizations, to speak of discrimination on the basis of race. As Mrs Roth has also pointed out, there is only one race - the human race. There is no such thing as racial difference. In order to emphasize this, we ourselves should avoid referring to racial discrimination in any positive context. I therefore propose that in future we should reconsider our choice of words and perhaps use a different term - such as harmonization.
Mr President, let me use my own area of Essex in the UK to demonstrate the success of the European Year. In the last 12 months I have personally taken part in a 200-strong business conference on the case for racial equality, a seminar for personnel officers on racial discrimination in employment, a special conference for our county's seven multi-agency racial incident panels and as a judge for an anti-racist poetry competition with entries from over 300 local schoolchildren. Yet the number of racially motivated crimes in Essex has remained constant at over 100 this year. Research from the community safety department of Essex Police confirms that racist attitudes held in the Community generally help perpetrators to legitimize their racist crimes. So I am asking the Commissioner to make sure that he works with us to ensure that every year is the Year against Racism. It is why the Essex Race Equality Council will this year start a new anti-racist project with young people in Thurrock, host a national exhibition on racial diversity and this very week convenes a first meeting of local women's groups on questions facing minority ethnic women. It is why the Essex Returners Unit with Essex Tech has launched an action plan following on from the Year which includes new recruitment procedures for local police, race awareness for local training organizations and new support for local minority ethnic associations. Congratulations to them all. For us in the European Parliament, let this one local example serve as an example to us all, and let us remember that Europe's fight against racism needs to reach communities at the local level in Essex and in every part of Europe. Unless it does so, it means nothing.
Mr President, I want very briefly to make one or two remarks in response to the debate. I very much welcome the positive tone that the debate has generally adopted and the welcome that has been given to the work of the rapporteur on this particular issue. I will briefly pick up on one or two specific points. Education was referred to by one or two speakers and I would like to say that the Council fully recognizes the importance of education and work with young people in fostering a society of equality of opportunity. As Parliament will know, 21 March has been proclaimed as the day when cultural differences will be celebrated and tolerance promoted among young people and in educational establishments. I know that Mr Goerens who spoke earlier has done a great deal to remind young people today of the dangers of Nazism and anti-Semitism of the past. I agree with him that remembering the victims of the Holocaust remains very important. Both Mr Mohamed Ali and Mr Andrews mentioned specifically the risks of Islamophobia. I very much agree with the comments they made. It is the responsibility of all of us to reject such unthinking prejudice against any one group. So, on behalf of the Council, I would like to say that I have taken careful note of the various points that have been raised during the course of this debate. It certainly seems to me that this is clearly an area where the three institutions - Parliament, Commission and Council - can work closely together to promote practical and effective action for the future.
Thank you, Mrs Quin. I confirm that I have received a motion for a resolution, submitted under the terms of Rule 40(5) of the Rules of Procedure . The vote will take place at 11.00 a.m. tomorrow.
Asylum policy
The next item is the group discussion on the following oral questions:
B4-1012/97-0-0136/97, put to the Council, and B4-1013/97-0-0137/97, put to the Commission, by Mrs Lindeperg, on behalf of the Group of the Party of European Socialists, on rights of asylum; -B4-1017/97-0-0166/97, put to the Commission by Mr Vinci and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the observance of rights of asylum; -B4-1018/97-0-0174/97, put to the Council, and B4-1019/97-0-0175/97, put to the Commission, by Mr Nassauer and Mr Oomen-Ruijten, on behalf of the Group of the European People's Party, relating to the Dublin Convention on asylum processes; -B4-1020/97-0-0176/97, put to the Council by Mr Schaffner and Mr Caccavale, on behalf of the Group Union for Europe, on asylum policy; -B4-1021/97-0-0178/97, put to the Commission, and B4-1104/97-0-0179/97, put to the Council, by Mr Wiebenger, on behalf of the Group of the European Liberal, Democrat and Reform Party, on rights of asylum; -B4-0002/98-0-0162/97, put to the Council, and B4-0003/98-0-0163/97, put to the Commission, by Mrs Roth, on behalf of the Green Group in the European Parliament, on the protection of persons suffering persecution from nonState agents; -B4-0004/98-0-0167/97, put to the Council, and B4-0005/98-0-0168/97, put to the Commission, by Mr Pradier, on behalf of the Group of the European Radical Alliance, on justice and internal affairs.
Mr President, ladies and gentlemen, thank you for giving me time to speak at such short notice. I have asked to be permitted to speak again because I believe that the opportunity must be given to respond to some of the remarks made by the extreme Right in this House. If we are debating racism in Europe and the fact that racism in its extreme form is actually spreading in Europe at the present time, and if we then see that in its extreme form....
(The President cut off the speaker)
Mr Schulz, you requested leave to speak on a point of order. The debate you are trying to start up again has already been closed. I am unable to re-open it. If you are asking for leave to speak on a point of order then you may speak, but not if you want to continue the debate.
Mr President, thank you for finding me out. Nevertheless, I should like to take the opportunity to finish my sentence. It is outrageous that those who are claiming for themselves an anti-racism debate are in fact those who represent racism in Europe. I would ask you, Mr President, in accordance with Rule 131 of the Rules of Procedure, to defer the present debate on the oral questions submitted by the various Groups, to the next plenary session in Strasbourg to be held on Monday at 5.00 p.m. Up to just a few minutes before this debate began, we in the European Socialist Party tried, along with a number of other parliamentary Groups, to agree a compromise text which would as far as possible incorporate the different political positions. Five minutes before this plenary sitting began, and for reasons which I do not wish to comment on, the Liberal Group withdrew its signature from that document. The result is that there will certainly be no majority in favour of our compromise text tomorrow. But neither do we think that any other compromise can be found which would command a majority in this House. As a result we are now holding a debate without any hope of a tangible outcome tomorrow. But because asylum is such an important issue, we as Social Democrats will continue to search for a broad-based resolution and therefore intend renewing our efforts to reach a compromise with the other Groups. For this reason we ask that the debate be deferred as requested.
Mr Schulz has requested on behalf of the Socialist Group that the debate on the oral questions relating to rights of asylum be deferred. May I ask whether anyone is willing to vote in favour or against? Is anyone in favour?
Mr President, I would like to comment on the report, just as Mr Schulz just requested. Indeed, the problem of asylum is a subject of great importance and the joint resolution, as it came out of the debate yesterday, concerned such a limited point, such a precise point, a point which, furthermore, was part of the Council's programme and therefore not at all controversial, that it would be a shame to make an ideological division out of it. Consequently, as Martin Schulz said, I would prefer some time to be given to see how it would be possible to come to an agreement on this subject.
Mr President, ladies and gentlemen. I oppose the motion to defer this debate. Negotiations have taken place on the basis of motions from many individual Groups. As far as I know, no Group has insisted that its own text should be taken as the yardstick for all. The Group of the European People's Party, for example, had proposed that the Liberals' motion for resolution be taken as a basis for negotiation. This was rejected. The outcome of the negotiations is that from the outset we, in the European People's Party did not sign the motion for resolution. The resolution proposed by the Liberals and also that proposed by the PPE are at least still available for voting on. We therefore see no reason, even though the Socialist Group believes that there will not be a majority for their proposal, to delete an item from the agenda and to refer it back to committee. We want to see the agenda worked through in its original form.
Mr Nassauer, the motion is that this debate be deferred, leaving it to the discretion of the Conference of Presidents to fix a date for it.
(Parliament agreed to the request that the debate be deferred) The debate is therefore deferred to a date to be notified by the Presidents' Conference.
Mr President, I will be voting against. I am against deferment, because the reasons given by those who are calling for it do not hold up in any way. These are various manoeuvres unrelated to the need for urgent debate of the issue and for there to be yet another decision by the European Parliament to create as much pressure as possible against extending the conditions and prerequisites for the granting of asylum.
Mr President, I have a question. When the bell goes, how long do we have to get to the Hemicycle? Because we ran out of the office, leaving people in mid-sentence, but we still did not get here in time. Could you please tell us how much time we have, so we know whether to gallop, trot or walk?
Mrs Díez de Rivera, according to the Rules of this House I can only have the bells rung when I become aware that the rule for the tabling of a motion has been invoked. Until then I am unable to do so. And the time available is the interval between the time of making the announcement and the time at which I have to put the motion to the vote, after inviting Members to speak for or against it. A procedural vote of this type can take place at any time.
Application of Community law - CELEX
The next item is Report A4-0008/98, by Mrs Thors, on behalf of the Committee on Legal Matters and Citizens' Rights, relating to the fourteenth Annual Report of the Commission on the monitoring of Community Law application (1996) and the working document on the Commission's CELEX 1996 services (relating to the interinstitutional computerised documentation system on Community Law); 1996 Management Report (COM(97)0299 - C4-0312/97 - SEC(97)1082 - C4-0313/97).
Mr President, this is the fourteenth time that Parliament is discussing an annual report on monitoring the application of Community law. One might be tempted to do the same as in the famous English film which we see in so many countries at New Year about the old lady's birthday, same procedure as last year , but I am not going to do that. Is it not time to more thoroughly assess the meaning of such a report? We also ask that question in the explanatory statement to the report, i.e. whether better use should be made of the great amount of work on the report, whether the citizens should be informed that such a report exists, and whether they should be able to use it to exercise their rights. That is just one example of the assessment and perhaps reassessment which is required.
It is a lot of work to put together the report and the tables. So it is surprising that the same work is carried out in two units in the Commission, one for the general report on Community law and the other for the Directive on the Single Market. Why this duplicated work, which is confusing for the Member States because the information is sometimes contradictory?
From the report I shall point out three things: that the Commission is taking its task as the guardian of the Treaty seriously these days, that there is a tendency towards a more open and faster processing of complaints, but also that the number of complaints has fallen.
Firstly, its seriousness as the guardian of the Treaty. The Commission has shown this through its decision in August 1996 on the application of penalty payments, astreinte , when Member States have not complied with judgments, and the decision of February 1997 on how the penalty payments shall be calculated. In addition, the number of cases which have led to reasoned opinions and formal notifications has increased. The Commission gives an account of the criteria it uses to prioritize complaints. Parliament has asked for that, and that is good, but unfortunately we on the Committee on Legal Affairs and Citizens' Rights do not think the criteria presented are sufficiently clear. We recommend alternatives which mean that there are more quantifiable rules for prioritizing, such as loss of the Community's own funds, the Community's function and damage to human health and the environment. On the other hand, if we followed the Commission's vague priorities, we would not know whether it would still take up the xylitol case against Finland. However, we do know that it would not do so if Parliament's criteria were followed.
Secondly, faster processing through the new internal guidelines within the Commission which mean that within a year a case of suspected infringement would either lead to infringement proceedings or be closed. This is most welcome, because most of the time taken to process complaints is at the Commission stage. However, speed cannot be achieved unless the Member States are given stricter time limits for answering, both with regard to complaints to Parliament and petitions to us.
Thirdly, the number of complaints has fallen. This is a trend which was noticed several years back. The Commission points to some circumstances in the report. It is possible that what the Commission says is true, but I do not believe it is the whole truth. Is it the case that the citizens' faith in the complaints system and perhaps also to a certain extent in petitions to Parliament, has been shaken by the long processing times and because complaints have not led to results? We can see a reduction in faith through the fact that 36 per cent of the permitted complaints to the Union's Ombudsman concern how the Commission has handled these issues. This led to the Ombudsman carrying out an investigation on his own initiative. In connection with that investigation the Commission held out the prospect of an explanation of why it did not think that any infringement had taken place. By making such explanations public it will be possible for everyone to see whether the Commission is making use of its right of inquiry in an impartial and nondiscriminatory way. Our sincere hope is that the Commission fulfils its intention of giving explanations when it does not take complaints further.
Ladies and gentlemen, improved access to sources of law, a simplification of legislation, is the best way to strengthen faith in the Union and to ensure a uniform application of the rules of law. To create access to legislation on the Internet is an important way to disseminate knowledge of Community law and to create a citizens' Europe. It is equally important to finally progress from words to deeds in the work for improved legislation, in accordance with the declaration in Amsterdam.
I hope that the institutions finally set up common guidelines for legislative work, so that we are not without them or have different guidelines for it.
Mr President, as the rapporteur said, this is our yearly look at what the Commission says in its report about the application of Community law. First of all, and not just as a ritual, I should like to congratulate the rapporteur for having adopted a fairly novel approach to Parliament's opinion on the report presented to it by the Commission. The rapporteur has pointed out new clues, and I think that is important. She has introduced the complaints addressed to the Ombudsman as a means of controlling Community law and its application. I think that is important because, while the Commission is the guardian of the Treaties, it is the Ombudsman who watches to make sure the Administration is working properly and that Community law is being applied.
I believe we are faced with some problematic difficulties of an objective nature, although they may be gradually being overcome in the application of Community law. We all agree that the very essence of the European Community is that it is a Community of law; even the Court of Justice has said so. Furthermore, this law is applied directly, over and above the national laws. So, what are the obstacles which arise almost constantly? Firstly, the slowness of the Member States in first transposing Community law and then applying it correctly; secondly, the fact that the people of Europe are unaware of this Community law; and thirdly, the fact that the laws are difficult to understand.
What is being done about this? If the Member States fail to fulfil their obligations, the Commission penalizes them by means of quite a slow procedure. As far as knowledge of Community law goes, the Commission has made a major effort, and I want to congratulate them on it. Thanks to the Commission, Community law can now be found on the Internet - both the official texts and their application by the Court of Justice. That is a major advance. But the difficulties are still there, and I think we need to do everything we can to overcome them. After all, the protagonist of Community law is the citizen. The law is directed at the citizen and it is the citizen who must use it. I think anything that can be done to facilitate its effects will be welcomed, and I hope this report - although it may seem just a ritual - can stimulate everybody a bit, and the Member States in particular, so that they implement Community law more quickly and apply it properly.
Mr President, every one of our Parliament's rapporteurs who examines the European Commission's annual report on the application of Community Law aspires to display his own method and attitude. The same has happened this year with our esteemed colleague Mrs Astrid Thors. And I will not disagree with her, because there is perhaps nothing worse, both for the European Parliament's image and in substance, than a boring restatement for the umpteenth time of views expressed many times before in this Chamber. In that respect the rapporteur chose not to deal with the great and more general problems which influence the interpretation and application of Community Law, but to concentrate her attention more on more practical matters which perhaps have a more direct bearing on Europe's citizens. So she highlighted two basic elements: greater participation by Europe's citizens themselves in the application of Community Law, and the European Ombudsman's interventions, which tend towards the same direction. And Mrs Thors has formulated practical proposals to deal with several problems, with which - naturally - I think most of us can agree. The European People's Party will therefore vote in favour of her report, which also comprises three amendments that I had the honour to table and which the Committee on Legal Affairs and Citizens' Rights was kind enough to accept. I think it might be necessary for me to comment, in order to reinforce those views, on just two or three subjects: it is indicative that out of 1 076 cases initiated by the Commission in 1996, 819 were set in motion following complaints by European citizens. And it is just as characteristic that 36 % of the complaints made to the European Ombudsman concerning infringements of Community Law again came from European citizens. There are several other positive elements, Mr President, during the period we are considering. I will point indicatively to the fact that the Commission initiated many more cases, to the possibility of access to Community Law via the Internet and the institution of more proceedings, and if you will, to the establishment of the possibility of imposing financial penalties upon Member States which fail to implement the decisions of the European Court of Justice. On the other hand, however, we must note that, as I fear, the major problems persist and little progress has been made with them. The process of seeking justice is always very lengthy, time-consuming and very costly. The teaching of Community Law has not yet even become established in the law schools of the top Educational Institutions in the 15 Member States. There are still problems with the tendency of certain constitutional courts to wish to dispute with the Court of the European Communities the jurisdiction of annulment for Community regulatory acts without entitlement to any such jurisdiction, a trend which began in the German Supreme Constitutional Court, and one which, for all we know, may be imitated by the Danish Supreme Court which is due to pronounce in a few weeks. So there are both positive and negative elements. A much greater effort must be made, and I believe that the report by Mrs Thors will assist that effort.
Madam Rapporteur, Mr President, it seems to be a hobby of some of our colleagues to pillory the Member States, who are the cause, according to them, of all the evils which affect the European Union. Thus, Mrs Thors' report highlights that the average rate of notification - and I quote - "for transposition measures taken by the Member States as a whole is 92.8 %' . This is truly what legislators dream of and in particular, French legislators who, far too often vote in laws and then wait months, even years, for the regulatory rules to enable them to implement them. So rather than always complaining about Member States, I personally prefer to commend the zeal with which Community law is being implemented. The rapporteur also highlights the difficulties of the practical and concrete application of community law and the lack of knowledge of the law on the part of our citizens. This is a question of training, of legal training and of university training. This obviously is the role of the Member States and not the European Union which, in this area, can only limit itself to giving encouragement. Finally, the rapporteur highlighted the delicate question of the powers exercised by Member States' Constitutional Courts on the validity of prescriptive acts in relation to constitutions. This is a particularly serious question, basic laws being, in a way, the founding basis of the social and political contract of the Member States. And the French Constitutional Court, by demanding the amendment of our constitution when the measures of draft treaties do not conform to it, indicates that, on the contrary, the Supreme Court recognises the impossibility of applying a European standard which is contrary to our constitution. This seems to me indeed normal and desirable, our constitutions being the supreme act of our sovereignty.
Mr President, it seems that we do not have "the same procedure as last year' , to coin a phrase. The rapporteur has done very well and for that I offer her my sincere thanks. The motion for resolution includes an early mention of the national constitutional courts. I would like - and I hope that I am proceeding along the same lines as you here - to say something about the Federal Constitutional Court, which has a constitutional appeal pending in respect of the euro. The Federal Constitutional Court must know what it is doing. It may be plunging the European Union into a deep political crisis from which the EU may never recover. But it must know what it is doing. Let me just single out one of the many practical examples mentioned by the rapporteur, namely the control procedure and the role of the citizen. I wholeheartedly support the initiative of the citizens' representative and of the rapporteur that, should this control procedure result in a negative decision by the Commission, then this decision must be substantiated. This has something to do with democracy. I have followed the midday debate on whether Commissioners or officials are now politicians, civil servants or whatever, with a certain amusement. From the outside the situation looks somewhat different. Allow me to quote from a recent edition of the Süddeutsche Zeitung , which states: "It is certainly true that without the expert knowledge and diligence of the civil servants in Brussels a century project like the euro would never materialize, because it would be talked to death for years. It is not true that one of these civil servants will have to take some sort of responsibility if the experiment fails. One obviously hopes that they have the sense of responsibility which Max Weber demands from politicians, but they are not responsible for their work, they just have to carry it out.' The western inventors of democracy certainly did not conceive it thus. It matters that we should establish this public openness between the Commission and its citizens, and for that reason I am particularly thankful for this part of the report. While I am talking about the basics, let me quote from a very old text which, though penned more than 200 years ago, is still relevant today. It was written in 1795 by Imanuel Kant on the subject of eternal peace and goes as follows: "All deeds which relate to the rights of other men, and whose maxim is not compatible with publicity, are wrongful.' This maxim, Kant goes on to say, is one which I may not divulge without at the same time thwarting my own intention, which itself must be kept absolutely secret if it is to succeed and to which I cannot publicly admit, without provoking inevitable opposition from everyone to my design; such a maxim can only have its origins in injustice and therefore constitutes a threat to us all. My appeal to the Commission is therefore as follows: Please take this matter very seriously. Something which is not founded on injustice can be made public, can be made accessible to public discussion, can be opened up to public debate. This establishes trust rather than secrecy.
Mr President, I am grateful to Madam Torres for bringing forward this extremely good report. The conclusions reached in the Social Affairs Committee were developed as an insight into the citizens' interface with the institutions and the methodology with which we bring about this application of law across the European Union, particularly in the social arena. We listed many faults. The conclusions from the Committee dealt with, for example, equal opportunities and the use of structural funds and the inadequate addressing of this point; the free movement of people; the testing of collectively-agreed directives separately and differently from Community law in general; the judicial and legal customs of Members States around the European Union. We should not just test the letter of the law but the effect of the law as well. The implication that so much law can apply in such a non-uniform way, should prompt the Commission to respond urgently to the issues Madam Torres accepts. She accepts only some of the issues raised in the Social Affairs Committee and I regret this. Particularly the technical/legal customs and traditions which exist in all countries across the European Union should be considered in terms of their effect and not just their letter.
Mr President, monitoring the application of Community law is a difficult task, but it is of crucial importance for the European Union. I am pleased about the support which the Commission's work is receiving from Parliament. Mrs Thors' report on the Commission's fourteenth annual report on monitoring the application of Community law is proof of this. I would also like to thank Mrs Thors for the good wishes she has conveyed to the Commission and its units.
The annual report on monitoring the application of Community law started in 1983 on the initiative of Parliament. It concerns the principal task the Commission has been given through Article 155 of the EC Treaty, namely to 'ensure that the provisions of the Treaty and the measures taken by the institutions pursuant thereto are applied.'
The Commission's report is largely the result of fruitful cooperation between the European Parliament and the Commission. When it draws up the report, the Commission naturally makes use of the resolutions and recommendations adopted by Parliament on the previous year's report. The European Parliament's interest is of great importance for a report which it is always possible to improve.
The main aim of the annual report is for the Commission to be able to give an account of its activities. The thirteenth report showed that the handling of infringement proceedings had improved. There was a small reduction in processing times. This trend continued during 1996. The reduction in processing times and simplification of internal routines were the Commission's main targets during the year. In order to achieve these targets, the Commission adopted a number of measures on 30 July 1996 which have already begun to show results. It was decided henceforth to keep strictly to the time limit of one year between the registration of a complaint and the Commission's decision on closing the file or formal notification to the Member State.
The Commission is currently in the process of making an initial assessment of these measures in order to further increase effectiveness. This assessment will be presented soon in the European Commission's fifteenth annual report on monitoring the application of Community law.
I would also like to take the opportunity to stress two very important contributions from the Commission concerning the single market. Firstly, on 4 June 1997 the Commission adopted an Action Plan for the Single Market. This plan contains a number of specially directed measures, such as administrative cooperation for a stricter application of Community law. The plan was approved by the European Council in Amsterdam.
Secondly, in November 1997, at the request of the same European Council, the Commission adopted a proposal for a Council Regulation to introduce a system to avoid certain obstacles to trade. According to this new proposal, the Commission can, if it discovers a particularly serious obstacle to the free movement of goods, adopt a legally binding decision where the infringement is established, and then bring an action in the Court of Justice at very short notice.
The Commission has also been very active on the three questions given special emphasis in Mrs Thors' report. Firstly, regarding improving the infringement procedure, particularly with regard to transparency surrounding it. Secondly, regarding difficulties in getting the Member State's administrations and courts to comply with ECJ judgments. And thirdly, to disseminate knowledge of Community law.
The Commission considers transparency to be a very important element in the work on monitoring the application of Community law. The Commission has taken notice of the remarks of Parliament and the Ombudsman, and its practice is now to regularly inform the complainant that it is considering closing the file on a case. In addition the Commission considers it important to keep the complainant informed during the progress of the case, and to do everything to reduce the processing time.
The Commission now has at its disposal all the instruments needed for a solid application of paragraph 2 of Article 171(2) of the Treaty and can therefore recommend that a penalty payment or lump sum is imposed when ECJ judgments are not complied with by Member States. The Commission is pleased by Parliament's unceasing support on this question. After having adopted a communication with implementing directives for this Article, published in August 1996, the Commission established a method for calculating the penalty payment in February 1997, which means that the Article can now be applied. This new instrument has already been used and has achieved positive results.
On eight occasions in 1997 the Commission decided to bring an action in the Court of Justice with requests for penalty payments ranging from ECU 7 000 to 160 000 per day. In several cases the Member State concerned has complied with the judgment before the action has even been brought in the Court of Justice, which means that so far only two cases of requests for penalty payments have had to be brought before the Court of Justice. This shows the deterrent effect of the rule. This also shows that the Commission as the guardian of the Treaty does not hesitate to use penalty payments when the need arises.
Mrs Thors, you are dealing with a question which in my opinion is of great importance, namely how to hold the Member States accountable for infringements of Community law. I would like to emphasize that it is my firm conviction that responsibility for the practical application of ECJ case law with regard to infringements of the Treaty does not only fall on the Member States' administrations, but also on national courts. This applies in particular to the Member States' responsibility for infringements of Community law as expressed in the Francovich case. The Commission sets great store by the fact that the principles which the Court of Justice lays down should be complied with in the Member States, because that provides better protection for the Union's citizens.
Finally, during 1996 the Commission continued its work of disseminating knowledge about Community law in the Member States. This has taken place through several programmes, including by electronic means. I can report that within the next few days the Official Journal will be available free via the Internet, almost as soon as it comes off the press. We are in an information society, and the Commission intends to play a leading role by disseminating knowledge of Community law in the ways available.
The European Community is a community based on the rule of law. The Commission does all it can to ensure that Community law is obeyed. This shall take place with the greatest possible transparency for the general public and with the greatest possible effectiveness. As is said, the Commission will continuously improve the way in which it carries out this task for the benefit of the Union's citizens, and it is with pleasure that I see that Parliament supports this work of ours.
Thank you very much, Madam Commissioner. The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Settlement finality
The next item is the recommendation for second reading (A4-0005/98) by Mr Lehne, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position established by the Council (C4-0534/97-96/0126(COD)) with a view to the adoption of a European Parliament and Council Directive on settlement finality in payment and securities settlement systems.
Mr President, ladies and gentlemen. If one examines the text of this directive where it refers to the Council's common position on the adoption of an EP and Council directive on the operation of settlement finality in payment and securities settlement systems, then one has to say that the title is somewhat irritating. The important point is that inter-bank payment systems within the European Union, should be protected from bankruptcy and the effects of bankruptcy. In the broadest sense this also means intervention in the national bankruptcy law and in the national insolvency law. All this is justified by saying that we are creating inter-bank payment systems of Europe-wide significance, such as the Target system of payments, which is after all one of the requirements for the introduction of the euro. And in these inter-bank payment systems we also have to ensure that in the event of insolvency of a particular bank, this will have no effect on the payment systems nor indeed on other banks. That is why this directive was proposed and that is why we now have a common position.
My report clearly illustrates where the incompatibility lies. On one hand there is a desire to protect the inter-bank payment systems in order to keep the financial system workable and, on the other, there will be the interests of creditors which have to be taken into account in any normal case of insolvency or bankruptcy. The problem here is how to strike an appropriate balance between the two opposing interests. In the first reading Parliament disagreed with a number of points in the Commission's proposal and submitted its own amendments. Parliament believes that the outcome of the common position is now better than the original Commission proposal, as submitted in the first reading. As before, however, we have identified three aspects of the common position which, from Parliament's point of view, have still not been resolved to our entire satisfaction.
The Committee on Legal Affairs has submitted to the plenary suitable proposals for amendments for tomorrow's vote. One of these amendments seeks to restrict insolvency protection not only to the point in time at which transfers were made into the inter-bank payment systems, but also to those transfers which have been effected on the same day, irrespective of the exact time at which they were made, in other words, commissions which were effected after the opening of the insolvency. In this we identified an opportunity for wilful banks to indulge in manipulation. The amendment which we proposed in this respect seeks to reverse the burden of proof in order to strengthen the goodfaith provision - something not previously provided for in the common position. Furthermore, the directive contains a ruling allowing the individual national legislatures to exceed the protective scope of the directive. We sought to make changes here too. The Committee on Legal Affairs has instead proposed that the supervisory powers of the national Member States be increased. An additional aspect which we have included is the obligation to provide information for the benefit of customers. We have held a series of talks with the Commission, even during the second reading, and I should like to thank the Commission, and in particular Mr Monti, for their cooperation and for the close contact which has been established with the Council. The aim, of course, is to obtain a Council Resolution after the second reading which accepts our resolutions from this second reading, so that this directive can come into force as soon as possible. This is also bound up with the introduction of the euro and there is therefore a real urgency here.
I would also like to make a number of comments on the Minutes which have arisen in the course of the recent debate. It has been pointed out on behalf of the European Monetary Institute that the EMI, and later the European Central Bank, would have to be responsible for notifications. It goes without saying that this directive, as a subordinate European law, can only achieve validity within the framework of the treaties and that if the treaties, as the higher-ranking law, govern the jurisdiction of the European Central Bank, then naturally the provisions of the directive cannot run contrary to these.
The second comment which I wish to make is that inter-bank payment systems operating with so-called currentaccount arrangements, that is those which do not operate a conventional netting system but which have netting of their results, in other words where the final outcome is similar to the netting system, should in my opinion as rapporteur be included within the scope of this directive. To achieve this we do not need to amend the definitions which we currently have in the directive. This is my position as rapporteur. Tomorrow I shall therefore propose that we approve the common position with the amendments which have been introduced by the Committee on Legal Affairs and subsequently by the PPE and Group of the Party of European Socialists. The rapporteur therefore recommends that all six amendments be approved here by the House.
Mr President, as the rapporteur has already stated, we in the Christian Democrat and Social Democrat Groups have agreed a common position in the Committee on Legal Affairs and Citizens' Rights. We support this position. The rapporteur has done an excellent job. The fact that we have not restricted the proposal to payment systems alone, but have managed to include securities and settlement systems, is a real achievement. This was a very important point. What I also consider to be of great significance is the principle that all creditors be treated equally in the event of insolvency. Here we have now created a substantial legal framework against a background of maximum publicity and we have done this within the scope of that which can be politically achieved at the present time. This is all down to Mr Lehne and for this I wish to express to him my heartfelt thanks. We shall be supporting this common position here in Parliament.
Mr President, I would like to add my congratulations to the paeans of praise that have been heaped on the rapporteur for his wisdom, and particularly to speak in support of his Amendment No 5 which has been co-signed by Mr Rothley on behalf of the Socialist Group. That amendment goes to the heart of what is a very important problem in this proposal. This proposal, incidentally, is a major part of the single market programme. It concerns the dangers of what might happen if a bank, for example, were to be declared bankrupt at the beginning of a payment transaction and the message about that bankruptcy were not transmitted to the rest of Europe until too late. Amendment No 5 anticipates the difficulties that might arise under that situation, though, as has been pointed out by other speakers, it shifts the burden of proof. I would just add in parenthesis here that the drafting of the original directive was perhaps not as good as it might have been. I am not sure that the common position as it has emerged from the Council is necessarily perfect but I hope that we will be taking one step further towards an improved text when we vote tomorrow. I would support what the rapporteur said in suggesting that the Parliament should accept all of the amendments which have been proposed by my group and the Group of the Party of European Socialists, particularly in the all-important Amendment No 5 which relates to Article 3(1).The whole purpose, of course, is to ensure that the settlement systems operate properly within a single market. But it is also to make sure that there is an adequate settlement system without too much risk of people being deprived of their due payments under the European Monetary Union settlement system. This is an important measure from every point of view and to that extent we should, perhaps, congratulate both the Commission and the rapporteur and hopefully the Council - though sadly the British presidency is not present this evening - because this is a very important issue for Europe's principal financial centre which is, of course, London.
Mr President, the proposal for a directive concerning settlement finality in payment and securities settlement systems is born out of the incontestable fact that a few cases where large banks have been declared bankrupt have severely tested the financial system, both at national and international level. The aim of the Commission's proposal is to establish a privilege for institutions that are party to multilateral agreements on netting, collateral security or credit guarantee systems, thereby making all the creditors in the multilateral circuit immune from any insolvency proceedings opened against one of the signatory institutions. To summarize, the intention is to remove the financial system from the principle of par in par creditorum and give it an advantage over all other creditors in the event of its involvement in insolvency proceedings against banks or other financial institutions. In fact, a payment made by a credit institution to any third party would continue to be revoked if the credit institution went bankrupt under the common rules currently in force in individual Member States. However, this payment would no longer be subject to revocation if another credit institution benefited from it, even if this happened the day before the insolvency proceedings were opened and, under certain conditions, even if it happened on the actual day that the proceedings were opened. The reasoning behind this preferential treatment, it is maintained, stems from the need to introduce safeguards within a system which, although subject to few controls, manages enormous amounts of capital obtained, as we know, from millions of savers. Although these considerations are no doubt worthy of attention, the consequences of the new directive must, nonetheless, be properly evaluated. Are we sure, for example, that it will not have negative repercussions on the fabric of small and medium-sized enterprises which, as everyone knows, form the backbone of the European economy? They are also the only means of creating new jobs but will obviously be excluded from this system which we can certainly describe as privileged. As always, our debate is taking place amid the indifference of public opinion which is not informed, until it is too late, of what is being planned in this Chamber. Perhaps the glare of public opinion would force us to be more cautious. To conclude my brief speech, while fully appreciating the hard work done both by the Commissioner, Mr Monti, and the rapporteur, Mr Lehne, I feel I must emphasize that creating an insolvency-proof financial zone may also be risky and increase the gulf that separates the Europe of Institutions from the Europe of citizens, all the more so as, at the present time, the Union is not yet engaged in harmonizing bankruptcy law as a whole, despite repeated requests from the European Parliament in many of its resolutions.
Mr President, I would like to thank the rapporteur for his usual, very thoughtful work. The object of this proposal is to protect the banking settlement systems from the insolvency of the participants. The reasoning behind this proposal is to prevent creditors from claiming payments already made into the banking system when the insolvency of a bank is opened. If this were not the case the banking system would suffer from a lack of certainty. Creditors will still be able to claim against an insolvent bank but without undermining the banking system of payments. The main issue of concern is at which time should the insolvency proceedings be deemed to have started. In my view, payments made in good faith on the day of insolvency proceedings being opened should still be protected. Although the number of time zones in the European Union is fairly limited compared with, say, the United States, nevertheless there is some divergency and certainty is essential in insolvency proceedings. Consequently, I note Article 3 of the proposal and support compromise Amendment No 5 which, although not perfect, is a reasonably fair reflection of the situation. Again, although this may seem, as I have said many times in this Chamber before, a rather arid and academic subject, it adds to the protection of consumers and banking laws and systems in general.
Mr President, I would firstly like to thank the rapporteur, Mr Lehne, and the Committee on Legal Affairs and Citizens' Rights for their valuable contribution to the consideration of this proposal. Although, as a member of the Commission, I cannot agree with what has been written in Mr Lehne's report to the Committee on Legal Affairs, I do understand the legitimate concerns that lie behind it. It is precisely for this reason that I would like to express my appreciation to Mr Lehne and Mr Rothley for introducing new amendments for this part-session to replace the previous ones, which the Commission welcomes wholeheartedly because they help to clarify and improve the proposal. This proposal will fill a gap in the legislation relating to the single market as it provides legal certainty with regard to cross-border and domestic payment and securities settlement systems. Until now the uncertainty concerning the legal framework to be applied in the event of insolvency has inhibited the development of these systems. This was deplorable, considering that the efficiency of cross-border transactions has increased substantially since these systems have been in place. It is also legitimate to expect a reduction in the cost of business transacted through them. Studies carried out by the Commission have shown that, because of the inefficiency associated with cross-border transactions, the charges for low-value transfers - which are, after all, what interests our citizens the most - may amount to as much as 25 % of the sum transferred. Another important aim of this directive is to provide a legal basis for establishing collateral security with the central banks of other Member States, a practice which will become even more important with the introduction of the single currency. Finally, this directive will be an essential back-up instrument - it is on record - for the target, the vehicle through which the European Central Bank will create the common monetary policy. New Amendment No 5 balances two interests: on the one hand there is the interest in protecting the payment and securities settlement systems and avoiding major crises in the financial markets, and in this respect South-East Asia clearly illustrates the effects of such crises, not only on national economic systems but also worldwide; on the other hand, there is the need to respect the principle of par in par creditorum in bankruptcy law. This amendment represents a fine balance between the two interests. Paragraph 2 of Amendment No 6 clarifies what was previously stated in more ambiguous terms in Article 11 of the common position. The Commission can therefore agree to the deletion of Article 11 and its substitution by this paragraph. The fact that Member States can impose a duty of supervision on systems may not under any circumstances prejudice the powers conferred on the European Central Bank pursuant to Article 22 of its charter. In this regard, bearing in mind all that has been said, I would like to recommend the following wording be added to paragraph 3 of Article 10: "in addition to the duty of notification under the first paragraph and without prejudice to Article 22 of the charter of the European central banking system of and the European central bank or the areas of competence of the European central bank, the Member States may subject to supervision or request approval for systems which enter within the respective jurisdictions' . Finally, the Commission is prepared to accept the greater degree of transparency with regard to the sender of a payment or a transaction concerning securities, which has been introduced in the third paragraph of Amendment No 2. In conclusion, Mr President, ladies and gentlemen, I am delighted that, thanks to the fruitful dialogue between our Institutions, the Commission is able to accept the two new amendments.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Connected telecommunications - Mobile and wireless communications
The next item is the joint debate on the following reports:
A4-0023/98 by Mrs Read, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Directive on connected telecommunications equipment and the mutual recognition of the conformity of equipment (COM(97)0257 - C4-0275/97-97/0149(COD)); -A4-0027/98 by Mr Camisón Asensio, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the further development of mobile and wireless communications - Challenges and choices for the European Union (COM(97)0217 - C4-0271/97).
. Mr President, ladies and gentlemen, this proposal concerning connected terminal equipment first came to this Parliament in 1990 and was based on a proposal from the Commission about mutual recognition of type approval for terminal equipment. That approach was based very much on the test house system and mutual recognition in every country in the Union of acceptable testing. For a variety of reasons which are articulated very clearly in the Commission document, the Commission feels it appropriate for a new proposal and a different approach, based on manufacturers' self-testing and a unilateral declaration of conformity. Broadly, I and the Economic and Monetary Committee voted in favour of this approach. The proposal contains measures about the definition of equipment and essential requirements and about the procedure for ensuring compliance. One matter which has exercised me, as the rapporteur and other colleagues on the Committee, is the whole question of the ability of terminal equipment either to damage the network or to damage the users. I listened very carefully to the representations to me about how likely this was and how great a danger it presented. If it presents a danger - and I was convinced that to some extent it does - then it is right to allow the possibility of the withdrawal of those products from the market or temporary disconnection. I have submitted some compromise amendments which I hope are going to meet with the approval of other groups in this House which have addressed this issue but suggested that any remedy should be proportionate to the chance of any damage, either to the network, I emphasize, or to the users. I spent some time too looking at the rights of disabled consumers who traditionally have gained employment in this field of the telecommunications industry. It was interesting that the Amsterdam Treaty, drawn up at the time we were considering this proposal, makes its own statement on which I draw. I think it is worth quoting from it. It is a declaration regarding persons with a disability and it reads: ' the conference agrees that in drawing up measures under Article 100a of the Treaty establishing the European Community, the Institutions of the Community shall take account of the needs of persons with a disability.' For that reason, part of my report and my suggestions cover this very matter. It is right to stress that we support the Commission approach; we know that there has been a revised Presidency text taking into account many of the constructive points put forward by the many lobbyists and I have tried to take those into account when drawing up my own proposals, even though we were procedurally working with the Commission's original text. I commend my compromise amendments to you and I very much hope that we can have a constructive and thoughtful first reading.
Before I continue, I would like to make an announcement, and I hope that everyone who is going to participate in this evening's debate or is intending to listen to it, can hear what I am now saying. As you know, it was the intention to have a break at 8.00 p.m., but because we only have around 1 ½ hours of debate left, I propose that we continue the debate until 8.30 p.m. and then close for the day. I am pleased that Mr Herman and others look happy. I therefore consider it accepted.
Mr President, while we were preparing our report we realized that the coming of age of the Universal Mobile Telecommunications System (UMTS) within the European Union and the rest of the world, and within the industrial sectors most affected, is now a reality. Furthermore, this reality shows signs of becoming an urgent necessity. That is why this Parliament must react, and take part in this leap towards the future. And that is the justification for our main conclusion, which advocates a clear political commitment to the new system, in the hope that European industry, through ETSI, will produce a single standard, to be able to make use of a range of frequencies at the appropriate time.
The fact is that this project well deserves an effort from everybody, including this Parliament. We are witnessing something which a few years ago would have seemed to be science fiction in the style of James Bond. However, we are now extremely close to having mobile terminals, equipped with sound, images and high-quality data, with rapid access to the Internet, which no longer experience barriers between fixed and mobile systems, so that users can obtain services by using a single number, regardless of where in the world they happen to be, which terminal they have, or the network they are using.
Nevertheless, faced with the prospect of such a "happy' scenario, we must say that there are worrying clouds on the horizon, for the time being at least. We are referring to the disagreements within EU industry about which standardization to adopt for this third generation of mobile communications. It would be a pity if a lack of consensus were to result in Europe losing its world leadership in digital communications to the United States and Japan, when that leadership was won so deservedly and in such good spirit through the resounding success of the GSM system - the second generation of mobile communications. We ought not to forget that this success was made possible by the very fact that there was a European agreement here through ETSI.
The special ETSI group meeting taking place at this very moment in Paris would be a wonderful occasion for an agreement on the air interface, which would be so good to have. The occasion should not be wasted, since there is no getting round the fact that in Geneva in June, during the decisive meeting of the International Telecommunication Union (ITU), Japan and the United States will be putting their cards on the table, and it would not be a good idea for Europe to be caught on the hop.
Mr President, Commissioner, I am well aware that as rapporteur it is not my role to try to tilt the balance one way or another, and I am not going to do so. As far as I am concerned, the two main positions both deserve the greatest respect: that of those industries who have committed themselves to the CDMA spread-spectrum system, who have links with the oriental giants in the sector; and the alternative, which is closer to GSM technology. So I am not going to go into the question of whether 1, 700 patents have been taken out on the one hand and only 170 on the other. What I will do is hope and pray for an achievement of the required 71 % majority in ETSI's current and future meetings, so that the desired consensus can be reached. Our independent stance is consistent with our approach throughout the relevant discussion of the report, in the sense that the arrival of UMTS should be regulated solely by market forces. Nevertheless, we urge the Commission - and today, with the Commissioner here, is a great occasion for doing so - to do all that can reasonably be done to resolve the dispute and achieve consensus on the standard, so that European interests can gain strength from the June ITU meeting I mentioned earlier. There will be opportunities before June, since ETSI will also be meeting in March, and will be holding a plenary session in April.
To conclude, I would just like to place on record that it would be advisable for such an agreement to be reached before the formalization of the expected proposal for a directive on licencing and distribution of the spectrum for the new system, and of course, before the promised UMTS decision on roaming, frequencies and standardization enters the discussions.
Mr President, the Commission has brilliantly conveyed the vital issues in relation to mobile communications and new developments in cordless communications. The intention is to develop more efficient mobile communications systems to meet users' needs. The explosive development in telecommunications has been changing our world at a very fast pace. Things go at enormous speed and do not hang around waiting for the slow decision-process to take effect in Europe. What we now need from the Commission is a clearer plan for the third generation UMTS system, and involvement in the international promotion of European views. The Commission has to stress its special role as emboldener and researcher. The continued tale of success of the European GSM, and the growth of markets require a strong policy of support. The outlook for mobile communications is promising. Markets are growing and, at the same pace, industry's expectations for sales of cordless and fixed multimedia applications are growing also. International competition for customers is fierce, however. The keen Asian markets are growing fast, in spite of the crisis. There are great demands now being made by consumers. They want to combine mobility, telecommunications and multimedia. It is vital to see how European and Asian user needs and spheres of development in markets differ from each other. Unless these needs are understood in good time, Europe might lose its influence and no longer be an important player in this important area of industry. Computer technology and the communications industry are important for the whole European economy, because they are a meaningful and ever-growing part of industrial activity and because they offer the possibility of more jobs. Strong domestic markets have given European industry, as far as GSM is concerned, the best conditions for competition in the world market. This competitiveness in products and services coming out of the production process must be preserved, because it forms the basis of the developing information society. The social dimension must be brought in here, with the assurance that the sparsely populated regions can also have a share in this future supply of services. There have been bad experiences from the so-called frequency auctions in the United States. With them the price can get so high that it clearly affects the operator's ability to get sufficient coverage and provide a decent service. This would distort competition and hamper the chances of new, innovative, small-sized companies getting into the market.
Mr President, ladies and gentlemen, I would like to make a few observations regarding the two reports under discussion. Firstly, on Mrs Read's report I will say that we can largely accept the compromise amendments that she has presented. I believe that, thanks to efforts on both sides, we will be able to maintain what I call the "bi-partisan' policy of this Parliament, which broadly supports the policy of the Commission in the face of, it has to be said, Member States' reticence. Thus, apart from a paragraph here and there, which we have thrashed out in the Committee, we will vote for your list of motions, ours will be very similar and Parliament will be, as it has often been in this field, unanimous. In any case, a very large majority will be behind you. I would above all like to dwell on the second report, because its implications are more important in the long term. We have had two interesting experiences in the area of standards in the new telecommunications technologies. One unfortunate, the other fortunate. The unfortunate experience concerns the standards we were looking to put in place regarding high definition television. In this respect, the Commission, the Council and Parliament all wasted their time, and during this period the market overtook us, especially the Americans. And so, on this point, we were pathetic, even though astronomical sums were spent with the aim of promoting these standards. On the other hand, with regard to GSM our experience was the opposite, a happy one. Europeans were able to come to an agreement in time on a quality standard which was easily imposed on the market and which enabled, so I was told, more than fifty countries to come out in favour of the European standard, which was a considerable boost for European industry. Now we find ourselves faced with the need to move on to the third generation of mobile phones. In this respect, it is a question of not missing the boat, as Mr Camisón Asensio has clearly explained, for we have some considerable prospects. The problem is that the large European industrial groups which develop the standards do not defend one joint standard. It is clear that what happened 2000 years ago between the Horaces and the Curiaces risks being repeated today. If Europeans become divided in the face of the united Americans, we will be defeated. So we must put pressure on these two groups to come to a consensus and to impose one single European standard. In addition, we are expecting a great deal of the Commission, in using all its influence to put pressure on these groups, in order to make them understand that everything is at stake if they are divided. This is the message I would like to give today.
Mr President, is there any area where development is faster than in the area of telecommunications, information, computers, TV and communications? The lifetime of a product is often around three years or even shorter. It can therefore take half its lifetime to arrive at rules for approval. That gives you an understanding of the speed at which this market is developing.
Firstly, a comment on the Read report. It is a good proposal, since it is based on producer liability. The producers will be responsible for the products, which makes the introduction to the market, safety and function easier. It is also good that the Member States can monitor the rules and can intervene to ban products which do not meet the requirements. The Group of the European Liberal Democrat and Reform Party supports this report, the proposal from the Committee on Economic and Monetary Affairs and Industrial Policy and the main demands.
Disability-friendliness might be considered obvious. However, there are many who may not fit into the category of handicapped, but who think that some telephones are too small. The buttons need to be easy to press and the figures should be clear. The telephones should be easy to use and safety should be good. These are some requirements which should be made of the telephones of the future and of future computerized equipment.
And so to the Camisón report on mobile telephones, which are developing at a fantastic pace which is not going to decline, but is instead going to increase. We have had the opportunity to follow this closely from the Nordic perspective with successful companies like Ericsson in Sweden and Nokia in Finland. And now the next generation of mobile telephones is coming, the third generation, where it is not only a matter of telephony but also of data, TV and video. It is possible to connect them to all forms of human communication. What is happening is, of course, positive. It is also good that a European standard is being developed so as to facilitate such a development. This is very much something which takes place across national boundaries. Therefore, rules and standards must be drawn up between States.
We in the ELDR Group also support this proposal. However, I think there are a few things missing. Amongst other things, I think people should already be trying to harmonize rules at the international level too. It is good that we are doing so at the European level - that is our job. However, at the same time we should also be able to see that we already have an opportunity not only to compete with the USA and Japan, but also to cooperate with the rest of the world on rules which are going to apply to all of us in a few years' time, because the development is so fast.
In addition, there is a complete lack of debate on the environment and health in connection with the use of mobile phones, such as radiation damage and the recycling aspect. For example, what are we going to do with all these telephones, which will increase from 87 million to 940 million in ten years? There is a lack of proposals in this area and improvements have to come. Otherwise these are positive reports, both of which we support.
Mr President, firstly a few words about Mrs Read's report. It says that there is a need to ease the advent of new telecommunications equipment onto the market. Since 1991 there has been a principle of mutual recognition where the authorities in one Member State do not need to approve equipment for the market if one other country has already done so. Now they intend to ease the process still further. The Greens think this is risky. We agree with Mrs Read that in the future we should try to work in harmony, in order to ensure that safe and userfriendly goods will come into the market. We must take care that the work environment is not so confusing and complex as to encourage a growing variety of telecommunications systems, which are not at all compatible for the user. We especially support Mrs Read in the concern she has expressed in many of her amendments. Also linked with this is the need in future to demand that this new technology will present no problems for the disabled. Here there is a very great danger of inequality arising out of the prospect of new telecommunications equipment making it difficult for disabled people to work. I believe the Commission has to address this matter much more seriously. Finally, the most outstanding thought we had on Mr Camisón's report on cordless communications and mobile phones was that the Commission should give strong support to how this kind of electronic smog might affect our health. This is an important point when we consider how more and more new wavelengths are being split up.
Mr President, I would also like to say something about the two reports. Firstly, Mrs Read's report. In view of the fact that the original Commission proposal was not particularly great, and the Council text a lot better, the Committee on Economic and Monetary Affairs obviously used the Commission text as its starting point, but used the Council text as the basis for discussion. Despite this rather inconsistent procedure, I have to say that Mrs Read has managed to produce a very clear report, for which I would like to express my appreciation and thanks. I would like to say that the Commission adopted an extremely cooperative attitude towards Parliament, and that this method contributed to solving this flaw in the procedure, and I am grateful to the Commission for this. I hope that any inconsistency which might still be there will soon be removed. The issue is emphatically about replacing national approval procedures with self-testing, and about laying down an effective procedure for the industry in a European context. I would like to ask the Commission to support, in particular, those amendments in Mrs Read's report in which we formulated this more strongly, and to my mind more clearly. The industry's involvement was sadly too limited. On this point the Commission has, I think, made a mistake. This is all the more noticeable in view of the high technical specifications and the proposal's content. I therefore hope that the Commission will incorporate Parliament's proposal for a form of permanent delegation with representatives from industry, consumers, and so on. Then, as regards Mr Camisón's report, UMTS can obviously repeat GSM's successes. But then standardization, frequency allocation and licensing need to be properly arranged.
Tomorrow, on 29 January, industry will try and reach an agreement on a uniform standard for UMTS by applying sections of the CDMA in the WCDMA. I hope they will succeed. Commissioner Bangemann said he would be prepared to intervene if necessary. Perhaps he would like to say something about this. But I hope in any case that the Commissioner is behind our line for a single standard. It is very important that frequencies will be available in time. This is also something, I think, that Europe should start to take action on, and I hope that on this point a few things will happen from within the European Union. Finally, Mr President, I think it is extremely important to show restraint with policy on auctions for licences. It sounds nice. Governments make a lot of money very quickly, but it is ultimately the consumer who will pay for higher prices of auctions and we lose much of business' inventive strength, as we saw in the case of the United States for instance. I would be delighted to have the Commissioner's view on this.
Mr President, I am grateful for an opportunity to add my congratulations to the rapporteur, Mr Camisón, on his report. My group is delighted to support it. I briefly want to draw attention to just a couple of points. One is that his work is very much about the future, albeit the immediate future as his explanatory statement rightly stresses. He says in his report that 'the concept of third generation mobile communications is not yet fully developed but the problem is only one of time and progress seems unstoppable' . Later in his report he and Mr Lindqvist both stress the importance of the competitiveness of this sector and its importance in making sure that we have a viable, competitive European industry to compete against Japan and the United States of America. His report also talks about the importance of market forces and the balance between that and regulation. The consumer is less and less interested in the means of making a telephone call or using other telecommunications services. What they want is to do it cheaply, effectively and efficiently and this is an important part of this equation. I congratulate Mr Camisón.
Mr President, allow me first to express my sincere thanks to both rapporteurs. In the area of telecommunications we have enjoyed a long and productive period of cooperation and the Commission is very satisfied in this respect. The aim of the proposal which Mrs Read has commented on is to replace the existing national regulations with a uniform and simplified licensing procedure, so that a real internal market is established for telecoms equipment. The central issue here, and this quite rightly formed the focus of the debate, is whether or not we require mandatory standards. For many years the Commission has followed the policy of allowing the ETSI, the responsible standards organization, to draw up such standards. The success mentioned by Mr Herman in respect of GSM can be attributed to the fact that we have not made the mistakes which dogged the D2Mac process, for example deciding to promote a standard which may no longer be in line with technological development. D2Mac was an error, while GSM has become a success because we did not make the mistake of assuming that the Commission was better informed than those operating in the marketplace.
The publication of a technical standard also prevents innovation, since a non-mandatory standard allows sufficient scope for manufacturers, provided of course that the interests of consumers and users are protected. We are therefore of the opinion that, as has always been the case, the publication of standards should not be made mandatory. If the amendments should seek to make such standards mandatory - though possibly this is just a misunderstanding - then we cannot agree to it. Amendment No 22 calls for government compensation for defective standards, and obviously this is something which I will have to look into. Naturally this is illogical if, as in our case, the standards are drawn up by the ETSI and the industry then manufactures on this basis. The industry is responsible for its own products. As far as the introduction of radio equipment is concerned, it has to be said that the radio spectrum has not yet been properly harmonized within the EU. However, we do want to register those categories of equipment which operate on harmonized frequencies, together with those which operate on nonharmonized frequencies. It will then be up to the national supervisory bodies to introduce national measures to control the spectrum. We shall see just how successful this is.
The problem which confronts us is all too clear. The Commission and Parliament believe, and justifiably so in my opinion, that we need European decisions here, but the Member States must first come to realise this themselves. Then we have the question of what can be done to make such equipment accessible to disabled people, an issue which is quite rightly of great importance. We believe that it is primarily the responsibility of market interests to make such equipment available. Should this not produce a satisfactory outcome, then we shall take steps to ensure that such equipment can be prescribed in certain cases. But this is in some respects a step backwards. For mutual recognition we have the two pillars of the GATT and TBT Code. In areas such as information technology and associated markets the recognised principle is one of unrestricted trade. On top of this we want to see bureaucratic licencing procedures - this is something which we have always criticized our trading partners for, so we should certainly not be doing it ourselves. Such a thing would really restrict growth and for this reason we regrettably cannot support Parliament's position. As far as liability is concerned, this subject naturally constitutes the main pillars of the directive. These serve quite rightly to increase manufacturers' responsibility through the application of due and proper liability. Manufacturers' liability is closely bound up with the principle of non-mandatory standards. When standards are not mandatory, liability must clearly and unequivocally reside with the industry. Amendment No 23 proposes exempting manufacturers in some cases from liability for imported products which are not intended for use within the EU market. I can partly understand this view, but it is an accepted principle that even in such cases both the importer and the manufacturer are liable.
In summing up I can therefore say that we accept nine of the 23 amendments, namely Amendments Nos 1, 2, 3, 4, 5, 9, 12, 17 and 18. Ten other amendments are to be accepted in part or in a general sense, namely Amendments Nos 8, 10, 13, 14, 15, 16, 20, 21, 22 and 23, and four amendments, namely Amendments Nos 6, 7, 11 and 19, are to be rejected for the reasons outlined above.
As regards the communication which we have adopted and which was discussed today after the report on UMTS. As the rapporteur has quite rightly said, this is a matter of very topical interest. It is one which the ETSI will be discussing and voting on today and tomorrow. We have always held the view, and justifiably so in my opinion, that those involved should be taking the decisions first - even though we know that there are two different conceptions, two opposing camps. This difference of opinion runs like a crack through European industry and has split it into two camps, one which is partly Japanese and one which is American. ETSI meetings have not yet found a majority in favour of one or other of the two available solutions. Negotiations are still under way. We can only hope that those involved can reach an agreement during tomorrow's session. Incidentally, we invited both camps to talks at the Commission in order to discuss a possible compromise solution. We avoided putting pressure on either side, since this would have been contrary to what we sought to achieve, but we did explain quite clearly to them that a uniform European standard was a prerequisite for the repeat of the GSM success. Both sides recognised that this was indeed the case. Each naturally favours its own standard and wishes to see it adopted as the European one. Now we shall see how things develop. The Commission will be following events very closely. We are doing everything we can to achieve a European standard while not compromising our proper position of neutrality. The prospects are still good that this can be achieved tomorrow.
Thank you, Mr Bangemann.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Open network provision (ONP) to voice telephony
The next item is report (A4-0013/98) by Mrs Read, on behalf of the European Parliament's delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Directive on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment (amendment of European Parliament and Council Directive 95/62/EC) (C4-0003/98-96/0226(COD)).
Mr President, I have great pleasure in recommending that the plenary approve the joint text that has gone through the conciliation process. If I could remind you - and I am sure Commissioner Bangemann and his officials will need no reminding - this is the third attempt we have jointly made to get this proposal right. It is somewhat ironic, in particular in view of Mr Camisón's report that it is almost in danger - as I am sure the Commissioner will say - of being overtaken by technology. Certainly many long-distance calls are now made via the Internet rather than traditional telephony methods. Nevertheless, one of the reasons Parliament rightly placed great emphasis on consumer protection in connection with this report is because this is the basic voice telephone service that most of us use in making our day-to-day telephone calls. We tried very much to have the needs of the ordinary domestic consumer, the small business, in mind when we were conducting our deliberations. I want to place on record my own thanks to the Commission officials who had endless patience in the many meetings we had on this, Parliament officials in the conciliation service and, of course, the presidency. We were able to get a conclusion, not absolutely what we wanted but sufficiently meritorious to command the support of this Parliament on the concept of affordable price. On the question of the cost of universal service, about consumer protection and service quality, about the protection of disabled users... I apologise for my cough. Whisky would be better than water!... about the protection of disabled users and again we use the new clause in the Amsterdam Treaty, about number portability although we recognized that this is also much more appropriate in what stems from the Green Paper and with regard to network access. It is the best outcome and one that merits the support of this House.
Mr President, ladies and gentlemen, after what Mrs Read has just said, there is not much to add. I too would like to congratulate the Commission and the Presidency of the Council for having had the patience to negotiate inch by inch with Parliament in order to achieve something which was acceptable to the industry, the companies and the consumers. I believe that the compromise obtained is a good one. It was due time to reach it, because the deadline had been passed. Everything should have been ready on 1 January this year. We are a few weeks late, but I do not think that is irreparable. The most important thing is to continue along this line, in this direction, and I am pleased that Parliament, I think I am now able to say this, will be supporting the conclusions of the Conciliation Committee virtually unanimously.
Mr President, first of all, I hope Mrs Read's health has improved a little. I do not think that a whiskey would be a good idea in this House. We should not drink whiskey, Mr President, so that we can have sober debates. Firstly, I would like to congratulate Mrs Read on this report and on her efforts to come to a common rule in this field of universal service. I think that on this point we have had a very important struggle to formulate concepts such as affordable prices and the cost of public services and so on, and to arrive at a common position with the Council and the Commission. It was worth it in every respect. What is also very important on behalf of my group, I think, is that we included the notion that Member States may make additional demands, but that they are not allowed to transfer this to the operators. Because I think this gives telecommunications another opportunity to develop further in a sound way. I think that the charging principles which we have adopted are good. It is a pity, therefore, that as soon as than number portability became a reality, and people were having the opportunity to change operators, Deutsche Telekom immediately set itself up to give the customer a penalty discount. I am therefore glad the Commission immediately responded. But it does indicate that we will have to be alert when discussing the subject of number portability and carry preselection in this House during a second reading. I would like to speak up once again about public emergency services. I know that the Commission is looking at this at the moment. We have the emergency number 112, but in a number of Member States such as Spain and Greece the number does not work. In Belgium the police are still driving around with a reference to the old emergency number, and in a number of Member States telephone operators only speak their own language to the great frustration of foreign tourists who are stranded. I would really like to ask the Commission and the Commissioner to breathe new life into the emergency number 112. I am glad that on the issue of the disabled we have reached an effective agreement and compromise. I believe this means that the European citizen has a decent piece of legislation. It is obviously evolutionary legislation. During the review in the coming years we will have to come back to this.
Mr President, what I have to say will not take long. Mrs Read deserves our applause. She has achieved an excellent result for Parliament and indeed for consumers everywhere. Concerted action of this kind does not always necessarily produce a satisfactory result. Sometimes one simply has to accept something because one can do nothing else, but in this case Parliament's amendments represented an improvement on the original proposal and most of these ultimately prevailed. As to the question which Mr Herman raised yet again, namely whether in this situation one should be satisfied with these provisions and even with the date, it is naturally true that with Parliament's final decision we have lagged a bit behind the 1 January deadline. Last week we had some time off. We are now making up for this. Last week we heaped praise on Mrs Read and other Members of this Parliament, and this may to some degree compensate for this loss of time. From a practical point of view there is nothing wrong in this, Mr van Velzen. Even the Deutsche Telekom decision, which you have again referred to, must first be approved by the national regulation committee. That body is responsible for looking into such matters, and in this respect the customer can rely on the fact that such decisions will not be made over his head by the so-called operators, but will actually be properly examined. As regards the other point which you raised, namely the emergency number, there is in fact no legal problem because the Member States have accepted this position from a legal point of view. There are practical problems with the conversion, but we will be discussing this at the next telecom meeting so that progress can be made here. Let me express my overall thanks to Mrs Read. If it were not considered a bit risky nowadays, I would say that we were moving towards a love affair, because one could not have wished for a more agreeable or more sincere partnership. I therefore extend to the rapporteur my warmest thanks. And I hope that my colleague Mrs Bjerregaard is not too jealous.
(Mrs Bjerregaard: But I am, Martin)
We have now discussed both whisky and love affairs. It is good that the sitting will soon be over. The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Socrates
The next item is report (A4-0012/98) by Mrs Pack, on behalf of the European Parliament's delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Decision amending Decision No 819/95/EC establishing the Community action programme Socrates (C4-0002/98-97/0103 (COD)).
Mr President, it would be nice if the funds allocated to us were as substantial as the lengthy title suggests, but sadly this is not the case. On 26 June 1997 the European Parliament voted by an overwhelming majority to increase funding for the Socrates programme. The original ECU 50 million provided by the Commission was increased by Parliament to ECU 100 million, thereby expanding the financial framework of the programme to ECU 950 million. In the preamble to the report for the first reading we demonstrated quite clearly - and I want to skip over this today - that the increase proposed by the Commission actually constitutes a reduction in real terms, especially if one wants to guarantee a mutual interchange between the participating nations of the EU and those of eastern Europe. In putting forward its position, the Committee on Budgets, and this is a very important point, clearly indicated that Socrates had a major role to play, in that it brings citizens closer to the Union and produces a multiplier effect, and that it therefore deserves to be given high political priority. We are particularly delighted to hear this from those on the Committee on Budgets.
Investing more in Socrates means building a real Europe for our citizens, one which will impact on their daily lives, and this is something which we all want to see being achieved through the many initiatives taking place for citizens in the European Union. In a word, an increase to ECU 100 million is hardly extravagant, but would be needed to enhance the credibility of the programme, for which the Commission in 1994 originally required ECU 1 005 million for the 12 Member States. But the Education Council could not bring itself to do it. Against a background of much lamentation over lunch the whole package was increased by ECU 25 million. Paradoxically, however, the same Council, who only wanted to give us ECU 25 m, accepted most of Parliament's amendments in the preamble to this ridiculous decision. It confirmed, for example, that the impact of the programme is lessened when the projects are curtailed or when the amount of the annual allocations is reduced, that the victims of this will mainly be applicants from socially disadvantaged backgrounds, that the participation of applicants from central and eastern Europe and from Cyprus would constitute an enrichment of the programme and could guarantee a reciprocal interchange.
In spite of this, the Council failed to grasp the financial consequences as outlined in this preamble. It is behaving like Pontius Pilate. On one hand the Education Council is supporting Parliament's motives with a clear conscience, and has even put this in writing, and on the other it has rejected proposals to increase the programme to ECU 100 million and in a certain sense has shifted responsibility for this to the Council of Finance Ministers. European policy is not always necessarily crowned with success, as we have sadly seen elsewhere, but Socrates has been a success and the Council's meanness is synonymous with the political shortsightedness of many politicians in the European Union, and thank goodness this does not include Parliament. Can one really justify this unwillingness to give political priority to a programme which the public considers to be both useful and effective, a programme which is being properly handled, which is being guided by the Commission and which will have a greater positive impact on EU citizens than any expensive publicity campaign?
Today we are making a clean break with the conciliation process, which ultimately produced a justifiable result. But, sadly, the Council in general has lacked perception and failed to convert its fine words into action; instead, the happy circumstance of absolute unity between this Parliament and the Committee on Budgets, and the skilful negotiations of the Committee on Budgets in its codecision process, forced the Council to climb down. This is the first time that an education programme, an education theme, has been taken as security by the Committee on Budget in order to achieve something for the budget in the codecision stage, and for this I wish to express my thanks to those colleagues in the Committee on Budgets. I should also say, however, that the Luxembourg administration really did everything possible to convince the doubting Thomases. ECU 70 million for two years is 20 million more than the Commission asked for and 45 million more than the Council initially offered. We are quite happy with this amount and hope that the money will make a noticeable difference and have a tangible impact on the citizens of Europe.
Mr President, ladies and gentlemen, it is of course a good thing that the Conciliation Committee succeeded in obtaining a modest increase in funding for the Socrates programme, though as Mrs Pack quite rightly says, this is not in fact a real increase. Nevertheless, we must accept the result. Unfortunately I fear that this decision indicates that there has been no improvement in the European Finance Ministers' basic understanding of the enormous significance of the European youth exchange scheme for European policy, integration and employment. If the European Community is only prepared to provide for youth policy actions no more than 1/270th of the amount which it allocates to agriculture policy, then this is simply disgraceful. As we prepare for the entry of central and eastern European nations we now need more than ever a greater exchange of people and ideas in the field of education and a greater interchange with the young people of those countries, in order to overcome the historical alienation which exists between the different European peoples. But I would also advise all politicians with an interest in employment affairs, who quite rightly deplore the scandalously high level of youth unemployment, to take a very close look at the correlation which exists between the increased availability of work experience in other countries and the new employment opportunities for young people in the European job market. More and more employers are including overseas work experience and knowledge of a foreign language as essential job qualifications, and let us not forget the importance of cooperation between schools and colleges in Europe for the introduction of innovative teaching and education methods and for the overall level of qualification being achieved. There is no doubt that EU education programmes such as Socrates have proved an overall success. The Socrates programme is a first-class way of promoting integration and, in conjunction with the Erasmus programme, for example, it has certainly promoted the concept of Europe among the young people of the Union. But the scheme is only open to a few, because it is hopelessly underfunded, and this has had fatal consequences. Study grants are underfinanced and even here we see social selection taking place. The average grant is between ECU 50 and 100. Such a situation is socially incompatible and tends to undermine the impact of the programmes. We have all heard the complaints of our own constituents and we know of many applicants who have missed out here. The critical funding situation is even beginning to threaten the popularity of the programmes themselves. In view of the allocation ratio of 1 to 10 in the case of Erasmus, some colleges and even a number of vice-chancellors' conferences have considered withdrawing from the programme. We all want to see study periods spent in other EU countries recognised once the student returns to his country of residence. We therefore need more money to support schemes such as the European Course Credit Transfer. And we also want to see more students being provided with grant assistance for foreign trips, provided that these are being organised for practical purposes. I believe that we should fight for a substantial increase in this programme budget.
Mr President, the enlargement of the European Union is important for the whole of Europe and for all Europeans. What is more important is that this process be undertaken in an orderly fashion. The membership negotiations which are to commence shortly will seek to achieve this objective. But the so-called pre-membership strategy also serves to achieve these ends. Within this strategy one fact which has particular weight is that we quite consciously wish to include the central and eastern European states in one of the most successful Community programmes which we have launched in recent years. Erasmus is a programme which, in place of neurosis and xenophobia, seeks to establish a Europe-wide network of young people as part of their education process. These young people have intercultural experience, a knowledge of foreign languages, which is expanding, and are undergoing an expansion and transfer of know-how, from which we shall all profit. I know this personally as a trustee of one of the Erasmus programmes which brings together law students in 15 Member States, and one hopes that in future this will also include the countries of central and eastern Europe - and the legal fraternity is notoriously difficult to bring together because of the alleged and actual disparity which exists between our various legal systems. This year for the first time we resolved to extend the Erasmus programme beyond the existing framework. The Council and the Commission then got out their red pencils. Criticism has already quite rightly been expressed that, had this House not insisted on its rights of conciliation, then a good idea, and a necessary one for a larger unified Europe, would have seen its progress checked in a way which would have not really been enforceable. As a university lecturer, I wish to thank all those involved for supporting this initiative. Good things obviously take time, but this should not be taken to extremes.
Mr President, Socrates is a successful programme, as people have just said and as I can confirm. All university students and university lecturers know of this financial support for the achievement of their plans for mobility. Socrates offers multiple possibilities: it supports transnational projects and it enables the development of study programmes, exchange programmes and mobility programmes, both of pupils and of teachers. It is a question of promoting the strengthening of the European dimension of studying through language apprenticeships and through the acquisition of transnational diplomas. If it is difficult to get a message across to the citizens of Europe, then Socrates' message is received 100 % by all those with a chance of benefiting from it. Unfortunately, this success has its victims and almost every week we hear from one student or another who has not been able to benefit from this scheme, through lack of funds.
The Conciliation Committee which met on 10 December 1997 in Brussels was indeed right to give a response to these pending applications. For the youth of Member States, of course, but also for the youth of the countries which are commencing the pre-accession procedure; educational programmes must indeed be open to them. Currently, a pressing demand for Cyprus, Poland, Hungary and the Czech Republic is on the table in the Council. The Committee on Culture, Youth, Education and the Media of the European Parliament has affirmed its desire to support the opening up of a programme for the CEECs but refuses to deal with the issue until the Council of Ministers had granted the necessary financial means for doing so. In short, I believe that this was the precise object of the negotiation.
The political will of Ministers must of course be demonstrated, but it must be accompanied by financial subsidies: ECU 70 million for 1998/1999 is at last a success. It is a great success but, unfortunately, it is insufficient. This programme plays an important role, it is in effect a supplementary aid to the integration of youth into the European job market and this is what is at stake in the actions taken by us, the politicians. On behalf of my group I would therefore like to thank and congratulate Doris Pack for the excellent success she has achieved in the fight for increased funding for the Socrates programme. It is a success firstly due to the seriousness with which she has worked within the Committee on Culture, but also within the Committee on Budgets. She has furthermore received unanimous support from her colleagues. It is a success which is also due to the firmness which she has shown to the Council and to the diplomacy which she has been able to maintain with the Luxembourg Presidency and which has enabled us to obtain this sum of ECU 70 million, and for this we thank her.
Mr President, I should like to congratulate all those involved in conciliation and achieving more for the Socrates Programme than some of us even dreamed was possible. It is one of the best, most important and most popular of European initiatives. A recent article in one of the British magazines said that most EU citizens could not even tell you what the EU is for and the British disease of Euroscepticism was creeping across Europe. There is no better way to counter scepticism than to provide education. Education and opportunities to learn about other countries, other cultures and other people; to learn about the joint history of Europe and to build on what unites us and not what divides us. Mrs Pack spoke about a Europe of the citizens and this is what Socrates works to provide. It can be the key to countering the Euroscepticism to which I referred. With the expansion of Europe, as Mr Rack described a few moments ago, the Socrates programme is more important than ever. In talking about enlargement of the European Union, it is important in providing exchanges - exchanges of people, yes, but exchanges of ideas and information too. Countries that are developing and recovering from repressive regimes need extra funding and there are wide differences in the amount of funding available for education. By coincidence, there is a study being launched today by the National Union of Teachers of England and Wales and the Educational Institute of Scotland which talks about comparisons in education funding across Europe. In this Chamber we all know about the importance of education and the importance of realistic levels of funding to give young people chances in life and equalities of opportunity. Somebody said that the trouble with education funding is that it is a bottomless bucket. It is true that we could always spend more. Mr Elchlepp spoke about the amount of money the European Union spends on agriculture and the amount that is wasted on the common agricultural policy and abuses in that system. There are millions of pounds of European money going in fraud. New Parliament buildings are going up across Europe. Shortly we will have four hemicycles. We have fancy offices which most Members did not want and cannot justify. These - rather than providing education for the young people - are strange priorities for Europe to have. Education and learning about Europe is a priority and needs funding. The Socrates funding, as others have said, is always well spent. Mr Elchlepp said that it is heavily over-subscribed in Germany as it is in other countries. It is a success and money well spent. We must address our priorities and this report is going very much in the right direction. I support it as does my group.
Mr President, I wish to thank Mrs Pack for the splendid work she has done for the programme, especially in her defence of Parliament's view on the Conciliation Committee. The ECU 70 million addition to the Socrates programme is a positive move. We must nevertheless remember that even with this additional financing the resources planned for the programme will not be sufficient to do all we need to do. Article 126 of the Treaty on European Union defines community goals in education and policy on youth. In the spirit of the treaty let us strive to bring the European dimension to the question of education. The goal is an extremely clear one and one that is important in structuring a real Europe of citizens. Unfortunately, not everyone has internalized this as yet. Each Community-spent mark, franc or crown which helps our citizens to become more mobile in a concrete way, makes the Union seem more real and meaningful in the eyes of our people. If students and researchers are made more mobile this should be the key project for both close-knittedness in the Union and future enlargement. It is vital that Socrates money be increased significantly in the near future. It is a crying shame that some of the exchange programme places have not been filled just because the Erasmus project was so meagre in its funding and so young people have not been given the opportunity to study abroad. I know of examples from Finland where the Erasmus student grant was 2 000 marks, or around 15 000 Belgian francs a year. The sum is ridiculous, and is forcing many students to fund their overseas education with loans. Is this the European dimension in educational development? The Union must try to see that everyone wishing to go abroad gets a basic cost-of-living allowance. The status of the Erasmus-funded student is of little comfort to the young student or researcher seeking the international experience.
Mr President, going from ECU 25 million to ECU 75 million is a major achievement. This is all down to Mrs Pack and at this point let me thank her most sincerely for her successful efforts. As part of the debate on the eastwards enlargement of the EU we must be careful to ensure that these new member countries also have access to the European education programmes. But this cannot be done without the financial means. One of the most important points concerns the preparation of the countries in question and the creation of a solid basis for universal education and vocational training. I am sure that their involvement in the Community programmes will have a positive effect on the participants and that this represents an excellent basis for preparing for membership. How else should young people better learn about democracy than in an exchange with other young people in Europe? And I am in no way excluding Turkey from these considerations. Here too, participation in the various programmes will help young people greatly increase their understanding of the democratic processes and I would very much welcome the opportunity to resume this debate in the coming months with my report to the Committee on Culture, Youth, Education and the Media, where I am hoping for support. Now I am anxious to know how the programmes are progressing. We will have to carry out a census in order to identify and retain those which are successful. Admittedly some aspects deserve criticism, such as the amount spent on application procedures. I also hope that we can count on increased resources for adult education purposes. Lifelong learning is now more important than ever and we must continue to impress this on the national consciousness. The 1996 European Year of Lifelong Learning has already proved successful and it would be logical to follow this up by launching projects within the Socrates and Leonardo programmes. Finally, let me say how much I welcome the increasing emphasis being placed on quality assurance in Socrates. I hope that the Council will support Parliament in its efforts to set up a European network.
Mr President, ladies and gentlemen, the Commission is pleased to confirm that it has been possible to achieve agreement on Socrates within the conciliation procedure. The outcome is due in part to the fact that Parliament was prepared to prioritize the programme for 1998 and 1999. I would like, on behalf of the Commission, to give special thanks to the Committee on Culture, Youth, Education and the Media, and especially the Committee's chairman, Mr Pex, but of course most of all to the rapporteur, Mrs Pack, for the perseverance they have all shown, and also to those responsible for budgetary affairs, in particular Mr Samland and Mrs Dührkop Dührkop, who have done a great deal of work, as we have heard during the debate here this evening.
The conciliation procedure has thus very quickly led to a result which all the institutions can support. That shows how successful the programme is and that there is the desire to put the programme in a better position to fulfil the objectives set. It will, of course, be far from being a question of luxury, but it does involve a substantial sum, and it will be noticeable in connection with all the activities under the programme. The Socrates programme provides a solid basis for the future. We therefore value the input you have made during the conciliation procedure in order to achieve a result which clearly shows that the Union wants to create an even closer relationship with its citizens.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Wild animals in zoos
The next item is report (A4-0010/98) by Mr White, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council recommendation relating to the keeping of wild animals in zoos COM(95)0619 - C4-0103/96-95/0333(SYN).
, rapporteur. Mr President, I should like to start by reminding everyone that some time ago the Commission made a proposal for a directive. That was as long ago as its work programme of 1989 and it was submitted to Parliament in July 1991. I refer back to that because we now have a Commission proposal for a recommendation. I am bound to ask the House: what has changed in the meantime? What has changed in the meantime is that at the Edinburgh Summit it was decided that a number of legislative matters which were in train would have to be revisited and a decision was made to abandon the proposal for a directive and possibly replace it with something else. Today we have that something else - and it is not very good. So, in considering this, I would like to say to the Commission: was it not right all along to propose a directive? What has changed? I think that what has changed is that there was a misinterpretation of subsidiarity at the Edinburgh Summit by the last British Prime Minister. It seems to have been argued that subsidiarity was to be equated with repatriation of policy. The test of subsidiarity requires that you look at the objective you are seeking to achieve and decide at what level you are best able to achieve it.
In the case of the protection of wild animals in zoos, it is my contention - and it was also the Commission's when it first put forward this proposal - that the protection of animals in zoos was best done at European Union level by obtaining minimum standards for those animals. This is now reinforced by the idea that there is a trade in wild animals - maybe not always for money but certainly occasionally, perhaps more frequently, for barter. In the zoo in the city in which I live and which I seek to represent, a gorilla exclosure is being constructed in which a gorilla family is being assembled. The male is already there and he is going to be accompanied by a number of females, all from European zoos. My belief is that those European zoos would not be happy unless their female gorillas were sent to join their prospective mate in a home that was suitable for them. That is what animal lovers always say when they seek homes for their pet puppies. 'I want a good home for my pet puppy' . That is why I say that, given there is a trade in wild animals kept in zoos, we need to have those minimum standards. Indeed, the fact that the European Union is a signatory to the CITES Convention is significant because CITES is all about trade in endangered species.
That is why Mrs van Putten and I have tabled an amendment to take into account the fact that there is a trade. We now live in changed times. Not only is it a different Commission from last time. We have a new Parliament and, indeed, we have a new Council of Ministers. So the rock on which this previous proposal foundered, namely the argument in the Council of Ministers in Edinburgh, may be no longer relevant. I know that a number of people have written to various Members of the Commission and I am conscious that Commissioner Bjerregaard is going to respond to this debate. I took the opportunity of writing to her way back in 1995 and made the points to her then which I now make to the House. I would remind Mrs Bjerregaard of what she said. She concluded that the issue of subsidiarity had been discussed in a great many fora, including the European Council. The result of these discussions she told me was that the matter could no longer be considered to fall within the Community's competence but also that, given the importance attached to it by the European Parliament, a recommendation would nevertheless be appropriate. It is, therefore, not as I suggested a question of the Community suddenly having become less effective but rather that it is now generally considered that Member States can adequately deal with the issue of the condition of animals in national legislation, rather than at Union level. What was the basis of that statement? I do not know but I think it was the Edinburgh Summit and I say that things have moved on since then. However, I would like to say to the European People's Party, who are not as well represented in this House - apart from Mrs Jackson and others - as I thought they might be, that tribute should be paid to the previous rapporteur, namely Sir James Scott-Hopkins. His view was that this should be a directive. I endorse that view.
Mr President, I understand that this might be an interesting subject for the media, a titbit for journalists - from one zoo to the other . But Parliament is serious about this legislation. I would like to support the urgent request made by the European Parliament, and in particular the Environment Committee, to turn this recommendation into a directive for the following three main reasons. Firstly, the zoo sector is one of the largest sectors, if one looks at it by sector, which is involved in the implementation of the CITES Legislation . Secondly, it is clear that the most important relevant parties in this, amongst others the European Parliament and the directors of the EAZA, an international umbrella organization of well-run zoos which have very strict rules, which I will return to, are also in favour of a directive. Thirdly, last but not least , zoos in some sense deliver a service to society, a service to the European Union, and services are also subject to European rules in the European Union.
These are my main reasons for wanting this recommendation made into a directive as a matter of course. But I am pleased to mention EAZA, because I know why we are doing it. We know that in Europe there are approximately 1 000 organisations belonging to what we might described as zoos and related parks and so on. But out of those 1 000 there are 200 which can meet strict standards. These are for the largest part EAZA members. These are the same members who drew up the World Zoo Conservation Strategy . I would like to list a few of their key activities. A strategy which was partly drawn up by the zoos, by IUCN, International Union of Conservation Nature, the World Wide Fund for Nature and a host of sections from within these, including the Species Survival Committee of IUCN. This strategy states that it can be made clear in which fields zoos and aquariums can contribute to nature conservation, and it can be shown how these organizations can promote supportively the process that should lead to the conservation of nature and a more sustainable use of natural resources. I will not list everything. I think it is important that we have enough arguments to put forward in favour of this directive.
Mr President, our group congratulates the European Commission on its proposal, and also the rapporteur, Mr White, for his efforts towards the protection of wild animals in zoos. These efforts are important and very praiseworthy. The Group of the European People's Party is in favour of measures to improve the protection of animals. The new protocol in the Treaty of Amsterdam concerning the protection and wellbeing of animals shows that this, more than ever, is an area where the European Union and its Member States are duty bound to react, and bear this aspect in mind in all the other Community policies.
As for the specific subject matter of this report, we are convinced that there is a need to guarantee the best conditions in all the zoos of the European Union, and furthermore, we believe this is possible. Similarly, we must make sure we do away with the futile suffering of animals as a result of acts or negligence on the part of human beings.
However, the question remains whether a recommendation or a directive is the best way to achieve this objective. Those people who base their reasoning on the principle of subsidiarity would say that, even accepting the importance of the objective, the Member States are the competent authorities and should take the appropriate measures, as necessary, according to their individual circumstances. That was the decision arrived at following discussions on the principle of subsidiarity during the 1992 Edinburgh Summit, and that was also why the European Commission withdrew its original proposal for a directive, to replace it with the current proposal for a recommendation.
Those people who continue to mourn for a directive would say that even while accepting the very strong arguments in favour of such a subject being dealt with only at national level, the fact is that time has gone by and little progress has been made since the Edinburgh Summit, showing that in fact, the only instrument able to produce real progress and end the suffering of zoo animals is a European directive.
Although we all agree on the basic question, and the importance and value of the objective, opinions are still divided - that is true of my group - about the best way of achieving it. Personally, I think the principle of subsidiarity should not be forgotten, but we should guarantee the protection of animals and try to achieve that in the best way possible. Having said that, I accept that our experience so far could lead us to conclude that European legislation would probably be the quickest and most effective way to ensure a real improvement in the wellbeing of animals in zoos throughout the European Union. That is why my group will be free to vote on the legislative proposal as they see fit, as regards converting the proposal for a recommendation into a proposal for a directive.
Mr President, it is quite clear that we need to do something about this issue. That is the first thing to bear in mind. If something needs to be done, that should be the aim. Zoos are too crowded, there are low standards, many animals are injured and get sick. There are no free zones for the animals, so that they can spend enough time away from the general public. It is quite easy for bad zoos in many places. More than half of the zoos do not fulfil the requirements imposed by zoo organizations themselves.
I think the following argument can be made: there is no difference between animals in cages and animals in farming. They are all animals who have the right to a good life and good animal welfare. We have imposed tough requirements as far as the transport of animals is concerned. Both in this Parliament and nationally we think it is important to ensure that animal transport is carried out in accordance with fundamental animal welfare requirements. It should be the same where animals in zoos are concerned. It concerns the same issues of health, animal welfare, safety and space. The only difference is that the animals are in a different place.
The Amsterdam Treaty has also introduced rules which now make it possible to regulate this on a legal basis at an EU level. I think it is important to make it clear that it is the Member States who should have the principal responsibility for ensuring that these rules are followed, which they do have through the proposal now under consideration. That means that it is the Member States' administrations who shall monitor, approve and, with their vets, regulate zoos and close them down if the requirements are not met. It is debatable whether we should have directives or recommendations. For my part, I must say that I could perhaps have accepted a recommendation. However, I think that the original question, i.e. whether measures are required, is more important than whether the regulation takes place via a recommendation or a directive. Animal welfare organizations and others have also demanded tougher measures.
Although to some extent there are divided opinions even among us, we in the ELDR Group support the demand for a directive in order to meet the demands of the general public and animal welfare organizations. But above all we do so because we believe that it is, after all, in the best interest of animals.
- Mr President, we really need an EU directive on the protection of wild animals in zoos. A simple recommendation on how the EU States should keep their zoos would be non-binding, non-enforceable and would just not be good enough. Some zoos in the European Union are little more than concentration camps for animals. People who visit them with their eyes open will see animals who are distressed and demented within their confined enclosures. Minimum rules to protect these animals are long overdue. From an educational point of view zoos can be highly misleading, as they try to teach children that it is acceptable to keep wild animals in confined spaces. Educating children about the wide variety of animals in the world is hugely important but if wild animals are put on display in conditions vastly different to their natural habitats, the effect is mis-educational. It would be far better to use advances in interactive technology to give children an impression about natural habitats and the need to protect these habitats and preserve them. The argument that zoos are essential to the conservation of endangered species is not borne out by experience. In many cases there has been a much higher death rate among zoo animals than among their counterparts in the wild. For example, in Dublin Zoo almost fifty per cent of all the hippos born there over the last decade have died in infancy. That is a mortality rate several times higher than for hippos in the wild. Furthermore, the very highlighted role of zoos in conservation of endangered species is wildly exaggerated. Research by the wild life organization Born Free has shown that only three per cent of animals held in world zoos belong to internationally recognised captive breeding programmes. There is no doubt that certain species of animals like, notably, large cats, birds, elephants and giraffes experience recurring problems in zoos. These animals are kept in zoos solely to attract people through the entrance gate and it is wrong and dishonest of people to suggest otherwise. Finally, I would just like to say that the experience of Dublin Zoo, for example, last year was extremely disturbing. There were a huge number of events where questions need to be answered. Eleven penguins died and that has not been explained; there was only one that actually survived. As well as that, there was a rhino that tried to escape and was shot without using a tranquillizer to minimize the pain; that has also not been explained. Zoos are unessential in this so-called civilized world of today.
- Mr President, I strongly support this report and I very much hope the Commission will take the view of the Parliament that we want a directive on the management of zoos. I speak in my capacity as President of the European Parliament's All Party Group for Animal Welfare. There is a longstanding pressure from this Parliament for a directive. The sad thing is that some six or seven years ago there was almost a total agreement with the need for this directive from the Parliament, Commission and the more responsible people who manage zoos. This fell foul of the rather silly argument about subsidiarity. This is an area where it is sensible that the decision should be made at European level. We want to ensure that proper standards are maintained right across the European Union. We have heard one of two speeches this evening by people who question whether we really need zoos at all. I do not entirely go along that road but I do take the view that zoos that do not maintain the best possible standard and the most natural environmental conditions for their animals are unacceptable and should not exist. So we want these high standards. As the rapporteur said, there is a considerable interchange of animals between different zoos. This is often inhibited because, quite rightly, zoos which are responsible organizations and care properly for their animals are reluctant to transfer them to zoos that are not. Countries that do not maintain the very best standards for their zoos lose out in this way, and incidentally lose out on tourism. Zoos are attractive from a tourist point of view but tourists will not go to those countries again and visit their zoos if they see the animals are not being properly cared for. It is in everyone's interests that we should maintain the very highest possible standards and I hope that this report has some success in pushing that aim forward.
Mr President, I believe there is only one issue that is really facing this Parliament and I thank Mr White for bringing forward this report in the way that he has done. There is a great deal of unanimity in the Parliament on most animal welfare issues. We have been the main institution at European level that has driven animal welfare forward as an issue at all. I personally am a staunch supporter of stricter animal welfare laws and this Parliament's leading in the field of animal protection. Whether it be farm animals, animals in transport or animals in laboratories, it is all part of the same issue. Zoos which we are discussing here tonight come into the same category. The issue of animal welfare in zoos has been, as pointed out, under discussion for a decade at least. It was a predecessor of ours, Sir James Scott-Hopkins, who raised the issue initially. Action is needed. Animal slums actually exist in Europe at the present time trading under the name of zoos and that is not good enough. If we want to do something, we have to do it properly. A recommendation which people can ignore is just not good enough. I hope, Commissioner, that you will be able to give us an answer tonight as to what your position will be if Parliament takes a very strong stance on this and calls for a directive rather than for a recommendation, which is what the Commission is currently proposing. I can foresee that the Commission will be extremely unpopular in this Parliament if they go against the will of the people. Subsidiarity has been mentioned and of course it is an issue but animal welfare as a subject is seen, in this Parliament especially, to transcend all matters of subsidiarity. I hope Commissioner that you will spell out quite clearly your own position because we must have a level playing field in this area, otherwise the people of Europe are going to be highly discontented with this Parliament and I believe with the Commission.
Mr President, I was originally rather a sceptic about the idea of having a European directive on zoos but I have been converted to the idea by a number of considerations and I am grateful to Mr White for his generous reference to Sir James Scott-Hopkins when he introduced his report. First of all, we have to consider whether or not Europe is actually legislating, if it does legislate through a directive on zoos, in response to a popular demand. After all we do an awful lot of things that most people do not like, including the introduction of a single currency. The people of Europe must sometimes wonder whether there is anything going to come out of Brussels that they actually do want. We have heard enough today, at least from the British Members and also from Mrs Redondo and Mr Lindqvist to make us realize that this is actually rather a popular issue and would be sustained by a popular demand that Europe should act. The second issue, is it appropriate to consider this a European responsibility? Mr White has referred to what happened at the Edinburgh Summit. My understanding of the chain of events was that essentially it was Chancellor Kohl who came in at one point and said: ' What we do not need is for Europe to go on fiddling around with detailed legislation; for example, there is this proposal for a directive on zoos, surely we can junk that one' and generally threw his weight around. And when Chancellor Kohl throws his weight around people tend to take notice. I disagree with that idea; I think it is appropriate to consider this as an European initiative and I take issue with the point about subsidiarity. Subsidiarity does not necessarily mean, as Mr White has realized, that you pass legislation down to a lower level of responsibility. It means that you legislate at whatever level is most appropriate. It seems to me that in this instance we already have the idea that animal welfare is accepted as a part of the European Union's responsibilities. We should also take into account a point raised by Mrs McKenna which is that zoos look after part of the general environmental heritage. There is a sense in which a supranational body is the most appropriate body to look after that. The other question I would like to consider is will it be possible to enforce - I think it will. This is actually one of the directives it would be reasonably easy to enforce. My problem with Mr White's report is that I do not see how easy it will be to translate what has been proposed as a recommendation into a directive. What stance would the code of practice have? Can you have a code of practice in a directive? Would it be legally enforceable? I also disagree with the rapporteur on seeking to widen the legal base to include Article 100a for reasons given in the Legal Committee's opinion. For once, I hope that Mr Kohl will be ignored. I hope that Mr White will be able to work on his government, which has written to me that they are not necessarily over the moon about the idea of a European directive on zoos, and I look forward very much to a positive response from the Commissioner.
Mr President, as many speakers have mentioned, we are discussing a proposal which has been on the table for almost seven years. In all that time the wretched conditions for many animals in certain European zoos have not got much better. Indeed, in some they may even have got worse. I entirely agree with Parliament that this is unacceptable. Unfortunately this delay is due to irrelevant discussions which are not so much concerned with the content of the proposal as with the form any involvement by the Community should take. Parliament has consistently supported a directive, and I am sure that Mr Elliot, who is also in the All Party Group for Animal Welfare, and others can remember that I personally, both in the group and in reply to questions here in Parliament, have spoken in favour of a directive. I can therefore give a very simple answer to the question put by Mr White about why I gave him that written answer. It was because I considered it proper to sound out the new Commission and see whether it was possible to get a change in the view that it should be a recommendation, but it was not possible, and that is why Mr White received the answer concerned.
It is, you see, the case that the Commission and the Council have unanimously decided that they do not want a Council Directive on animal welfare in zoos and that they think this should still be a matter which falls within the competence of the individual Member States. So that is where we stand today. Therefore, in my opinion, Parliament should consider whether there is not a possibility that the Community could make a meaningful and positive contribution by issuing a recommendation from the Council, because that could prompt the individual Member States to adopt appropriate rules. It may not be ideal, but it is better than nothing.
It goes without saying that against this background the Commission will not be able to accept many of the amendments proposed by Parliament. I shall not go into details, but we cannot in fact accept any of the amendments apart from one, which Parliament will certainly think is quite unimportant.
It think it can be said that the report concerned contains the elements required to form a basis on which the Member States can quickly adopt appropriate regulations. I am convinced that animal welfare organizations in individual Member States will contribute to reasonable supervision. So, against the background of the information available, I would recommend that we try to progress with a recommendation.
Thank you, Madam Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
(The sitting was closed at 8.45 p.m.)